PERMIS DE RECHERCHE ARAIFA

CONTRAT D'ASSOCIATION
ET
ANNEXES

ENTRE

L'ENTREPRISE TUNISIENNE D’ACTIVITES
PETROLIERES

ET

YNG EXPLORATION LIMITED

CONTRAT D'ASSOCIATION

Entre les sousignés :

L'Entreprise Tunisienne d'Activités Pétrolières, ci-après dénommée « ETAP », dont le siège
est au 54 Avenue Mohamed V, 1002- Tunis -Tunisie, représentée par son Président Directeur
Général, Monsieur Mohamed AKROUT, dûment habilité à cet effet ;

d'une part,

YNG Exploration Limited, ci-après dénommée « YNG Exploration» société établie et régie
selon les lois des lles Vierges Britanniques, immatriculée au registre du commerce de Tortola
sous le numéro 1682665, dont le siège social est à Akara Buïding, 24 De Castro Street,
Wickhams Cay 1, Road Town, Tortola, Les Iles Vierges Britanniques et élisant domicile à Rue du
Lac Winddermere - Imm. AMG, Les Berges du Lac, 1053 - Tunis, Tunisie représentée par
Monsieur Igor Burkynskyy, spécialement mandaté à cet effet ;

d'autre part
YNG Exploration est désignée ci-après « LA SOCIETE ».

Ilest préalablement exposé ce qui suit :

ETAP et LA SOCIETE ont déposé conjointement, en date du 28 décembre 2011, une demande
de Permis de Recherche dans les conditions définies dans le Code des Hydrocarbures
promulgué par la loi n°99-93 du 17 Août 1999 telle que modifiée et complétée par la loi n°2002-
23 du 14 février 2002, la loi n°2004-61 du 27 juillet 2004 et la loi n°2008-15 du 18 février 2008,
Le Permis demandé dit « Permis Araïfa » porte sur deux cent quarante sept (247) périmètres
élémentaires de quatre (4) kilomètres carrés (km?) chacun d'un seul tenant, soit neuf cent quatre
vingt huit kilomètres carrés (988 km?).

ETAP et LA SOCIETE ont fixé leur pourcentage de participation dans le Permis comme suit:
- Cinquante pour cent (50%) pour ETAP,
- Cinquante pour cent (50%) pour YNG Exploration.
ETAP et LA SOCIETE ont décidé de conduire en commun les Opérations de Recherche des

hydrocarbures dans le Permis ainsi que les Opérations de Développement et d'Exploitation des
concessions qui en seraient issues.

ETAP et LA SOCIETE ont conclu le présent Contrat d'Association en vue de définir les
conditions et modalités de leur association ainsi que les droits et obligations qui résulteront pour
chacune d'elles de la Convention Particulière et du Cahier des Charges qui seront conclus entre
l'Etat Tunisien d'une part et ETAP et LA SOCIETE d'autre part, à l'occasion de l'attribution du
Permis. V&

CD +
Ceci étant exposé, il a été arrêté et convenu ce qui suit :

TITRE 1
DISPOSITIONS GENERALES

Article premier : Définitions

Aux fins de l'application du présent Contrat, les mots et expressions qui y sont utilisés ont la
signification suivante :

1.1. « Abandon » ou « Opérations d'Abandon » : signifie l'abandon des puits, la récupération
des installations de production et la remise en état des sites de recherche et/ou d'exploitation.

1.2. « Année »: signifie une période de douze (12) mois calendaires selon le calendrier
grégorien.

1.3. « Appréciation » ou « Travaux d'Appréciation » : signifie les Opérations de Recherche
conduites en vue d'apprécier l'importance des réserves en place et récupérables et déterminer
l'étendue d'un Gisement découvert.

1.4. « Autorité Concédante » : signifie l'Etat Tunisien représenté par le Ministère chargé des
Hydrocarbures ou toute administration compétente en la matière.

1.5. « Cahier des Charges » : désigne le Cahier des Charges qui sera signé et annexé à la
Convention.

1.6. « Capacité Optimale de Production » : désigne la capacité qui permet la récupération
optimale des réserves compte tenu des caractéristiques techniques du Gisement et en respect
des saines pratiques et usage dans l'industrie pétrolière internationale.

1.7. « Code des Hydrocarbures » ou « Code » : signifie le Code des Hydrocarbures promulgué
par la loi n°99-93 du 17 août 1999 telle que complétée et modifiée par la loi n°2002-23 du 14
février 2002, la loi n°2004-61 du 27 juillet 2004 et la loi n°2008-15 du 18 février 2008, ainsi que
les textes subséquents pris pour son application.

1.8. « Concession » ou « Concession d'Exploitation » : signifie le titre des Hydrocarbures
dérivant du Permis, octroyé conformément aux dispositions du Code des Hydrocarbures et de la
Convention et ses annexes.

1.9. « Contrat » : désigne le présent Contrat d'Association et ses Annexes.

1.10, « Convention Particulière ou Convention » : désigne la Convention et ses Annexes
relatives aux Travaux de Recherche et d'exploitation des Gisements d'Hydrocarbures dans le
Permis, lesquelles Convention et Annexes seront signées à Tunis entre l'Etat Tunisien, d'une
part et ETAP et LA SOCIETE d'autre part et ce, conformément au Code des Hydrocarbures.

1.11. "Date d'Effet": signifie la date de publication au Journal Officiel de la République
Tunisienne de l'Arrêté institutif du Permis, sous réserve de l'approbation de la Convention et de
ses Annexes par Décret.

1.12. « Découverte Economique » ou « Découverte Economiquement Exploitable » :
signifie, au sens de l'Article 41 du Code, la découverte d'un ou plusieurs Gisement(s) dont le plan
de développement tel que défini par l'Article 46 dudit Code, démontre que les investissements
nécessaires pour la mise en Production du Gisement sont justifiés économiquement. NX

F
(D
1.13. « Dollars » ou « $ » : désigne le Dollar des Etats Unis d'Amérique.

1.14. « Gaz » : signifie le gaz naturel aussi bien associé que non associé, et l'un quelconque de
ses éléments constituant, ainsi que toutes substances non-hydrocarbonées s'y trouvant incluses
y compris le gaz résiduel produits à partir de n'importe quel puits situé dans le Permis et /ou
dans toute Concession en dérivant.

1.15. « Gisement » : signifie un piège contenant une accumulation naturelle et continue
d'Hydrocarbures, tel que défini dans le Code des Hydrocarbures.

1.16. « Hydrocarbures » : signifie les hydrocarbures naturels liquides et gazeux, tels que définis
à l'article 2.e. f. et g. du Code des Hydrocarbures.

1.17. « Hydrocarbures Liquides » ou « Pétrole » : signifie le pétrole liquide et les liquides de
gaz naturel.

1.18. « Opérateur » : désigne la Partie chargée d'effectuer toute opération en vertu du présent
Contrat.

1.19. « Opérations de Développement » : désigne les opérations définies dans l'Article 12 du
présent Contrat.

1.20. « Opérations d'Exploitation » : désigne les opérations définies dans l'Article 17 du
présent Contrat.

1.21. « Opérations Pétrolières » : signifie toutes les Opérations de Recherche, d'Appréciation,
de Développement, d'Exploitation et d'Abandon et de remise en état des sites de Recherche
et/ou d'Appréciation et/ou d'Exploitation, conduites en vertu du présent Contrat.

1.22. « Partie(s) » : désigne ETAP etou YNG exploration et leurs cessionnaires éventuels.

1.23. « Permis » : désigne le Permis de Recherche dit "Permis Araifa” qui sera accordé
conjointement et dans l'indivision à ETAP et YNG Exploration par Arrêté du Ministre chargé des
Hydrocarbures tel que ce Permis existe à chaque instant compte tenu des renouvellements et s'il
y a lieu, des réductions et/ou des extensions de la durée et/ou de la superficie y apportées.

1.24. « Période de Validité du Permis » : signifie la période initiale de validité du Permis ou
toute autre période de renouvellement ainsi que leurs extensions éventuelles accordées selon
les dispositions du Code des Hydrocarbures et du Cahier des Charges annexé à la Convention.

1.25. « Production » : signifie l'extraction des Hydrocarbures et autres travaux ou services s'y
rattachant.

1.26. « Production Economique » ou « Exploitation »: signifie toute activité réalisée dans le
Permis etou les Concessions après la Date de la Découverte Economique en vue de
l'extraction, du traitement, du transport, du stockage et de l'enlèvement au point d'exportation
des Hydrocarbures ainsi que tous travaux et activités s'y rattachant, y compris les opérations
d'amélioration de la récupération telles que le recyclage, la recompression, le maintien de
pression ou l'injection d'eau, mais à l'exclusion des Opérations d'Abandon.

1.27. « Société Affiliée » ou « Organisme Affilié » : désigne :

a) toute société ou organisme dans les assemblées desquelles une Partie détient
directement où indirectement plus de cinquante pour cent (50%) des droits de vote, ou

b) toute société ou organisme ou établissement public détenant, directement ou
indirectement, plus de cinquante pour cent (50%) des droits de vote dans les assemblées
d'une Partie, ou

c} toute société ou organisme dans les assemblées desquelles plus de cinquante pour cent
(50%) des droits de vote sont détenus directement ou indirectement par une Partie, au
sens des alinéas a et b ci-dessus, ensemble ou séparément. VW

à
1.28. « Travaux de Recherche » ou « Opérations de Recherche » ou « Recherche » :
signifie, au sens du Code des Hydrocarbures et tel que défini dans l'Article 5 du présent Contrat,
les études et les travaux notamment géologiques, géophysiques et de forage ainsi que les essais
de Production, chacun de ces essais ne devant pas dépasser sept (7) jours et ce, en vue de
découvrir des Gisements d'Hydrocarbures et d'en apprécier l'importance des réserves en place
et récupérables et plus généralement toutes opérations liées aux précédentes et concourant aux
mêmes objectifs.

1.29. « Travaux Supplémentaires » désigne les travaux définis à l'article 11 du présent Contrat.
Article deux : Objet du Contrat

Le présent Contrat a pour objet de définir les conditions selon lesquelles les Parties entendent
réaliser en commun les Opérations de Recherche, d'Appréciation, de Développement et
d'Exploitation des gisements d'Hydrocarbures dans le Permis et les Concessions qui en seraient
issues.

Article trois : Création de l'Association et Pourcentage de participation

A la date de la signature du présent Contrat, il est créé entre les Parties une Association (ci-
après dénommée « Association »), n'ayant pas la personnalité juridique, dont le but est la
réalisation des opérations visées à l'Article 2 ci-dessus.

3.1. Les pourcentages de participation des Parties dans l'Association sont :
- Cinquante pour cent (50%) pour ETAP,
Cinquante pour cent (50%) pour YNG Exploration.

3.2. Seule et seulement pour une (des) concession(s) donnée(s), les pourcentages de
participation pourront être modifiés si ETAP décide, conformément à l'Article 94 du Code des
Hydrocarbures, de réduire son pourcentage de participation.

3.3. Sauf dispositions contraires du présent Contrat :

a. Les Parties supportent, chacune proportionnellement au pourcentage de sa participation
défini ci-dessus, les coûts des Opérations de Recherche, d'Appréciation et les dépenses
relatives aux Opérations de Développement et d'Exploitation, ainci que celles relatives
aux Operations d'Abandon réalisées au titre du présent Contrat.

b. Proportionnellement au pourcentage de sa participation, chaque Partie détient tous biens
et intérêts acquis en vertu du présent Contrat, et assume les responsabilités découlant
dudit Contrat.

c. Notamment, chaque Partie dispose, proportionnellement à son pourcentage de
participation, du droit aux réserves d'Hydrocarbures en place ainsi que ceux extraits des
Concessions qui seraient issues du Permis.

Article quatre : Fonctionnement de l'Association

Les études et travaux, approuvés par le Comité d'Opérations, sont réalisès directement ou
indirectement par l'Opérateur en étroite collaboration avec les Parties, comme indiqué ci-après.
4.1. Comité d'Opérations :

4.1.1. Composition:

Le Comité d'Opérations se compose par moitié de représentants nommés par ETAP et par
moitié de représentants nommés par YNG Exploration. Chaque Partie nommera également des
représentants suppléants. "un

ee
La présidence du Comité d'Opérations est assurée par l'Opérateur.
4.1.2. Fonctions:

Le Comité d'Opérations est chargé de prendre les décisions relatives à l'ensemble des
Opérations Pétrolières et travaux de l'Association et notamment :

- d'approuver les procèdures techniques, financières et administratives de l'Opérateur;

- d'approuver l'organigramme de la structure de l'Opérateur, le nombre d'employés, et leur
rémunération.

-_ d'approuver les conditions auxquelles, le cas échéant, les contrats de sous-traitance peuvent
être établis.

- d'arrêter les programmes d'opérations et de travaux ainsi que les budgets
correspondants sur proposition de l'Opérateur;

-_ d'approuver la nature et l'implantation de tous travaux;
- d'approuver la liste des fournisseurs proposés par l'Opérateur;

- d'approuver les contrats et marchés proposés par l'Opérateur à la suite des appels
d'offres et dont le montant est supérieur à l'équivalent en dinars tunisiens de trois
cent mille Dollars (300.000.$);

- d'examiner les comptes rendus d'activités préparés par l'Opérateur et de contrôler
celui-ci dans la conduite et l'exécution des travaux qui lui sont confiés;

- d'arrêter les programmes de Production après examen des propositions présentées
par l'Opérateur:;

- d'approuver sur proposition de l'Opérateur ou, à défaut de proposition de celui-ci
trente jours (30) avant la date limite légale de dépôt des dossiers, sur proposition
d'une des Parties, les renouvellements, abandons, extensions de la durée et/ou de la
superficie du Permis, demandes de (Concessions concernant les litres
d'Hydrocarbures détenus ou à détenir par l'Association;

- de créer tout comité technique qui lui semble nécessaire ; dans ce cas, les Parties
fixeront les règles de sa composition et de son fonctionnement ainsi que ses
attributions qui devront s'inscrire dans le cadre du présent Contrat ; étant entendu
que ledit comité technique soumettra ses recommandations au Comité d'Opérations
pour décision.

4.1.3. Délibérations:

Les décisions du Comité d'Opérations sont prises à l'unanimité des représentants désignés par
les Parties.
Il est toutefois convenu, qu'au cas où l'unanimité ne pourrait être obtenue au sein du Comité
d'Opérations:

{i} Relativement à une décision concernant une opération financée par une seule Partie, la

proposition présentée par le représentant de la Partie qui assure la totalité du
financement sera considérée comme adoptée,

(ii) Relativement à une décision concernant une opération financée en commun, la
proposition sera considérée comme adoptée si elle est agréée par deux (2) Parties ou
plus qui assureront au moins soixante dix pour cent (70%) du financement.

Chacune des Parties s'engage pour sa part à faire en sorte que l'Association soit en mesure de
respecter les obligations et de préserver les droits stipulés par la Convention Particulière. Ve _
Chacune des Parties s'engage en outre à ce que les positions que ses représentants prendront
au cours du Comité d'Opérations n'aient pour effet de faire perdre à l'autre Partie le bénéfice des
garanties prévues par le Code des Hydrocarbures et la Convention Particulière.

4.1.4. Convocations et Réunions:

a)

b)

c)

d)

Le Comité d'Opérations se réunit au moins une fois par semestre, en tout lieu convenu à
l'avance d'un commun accord entre les Parties, sur la convocation de son Président,
adressée à chaque représentant avec préavis de quinze (15) jours.

La convocation écrite précise la date, l'heure, le lieu et l'ordre du jour de la réunion; l'ordre
du jour comporte notamment toute question formulée auparavant par écrit par l'un des
représentants. Si l'un des représentants en exprime le désir par écrit, le Président est tenu
de convoquer le Comité dans un délai n'excédant pas quinze (15) jours.

Dans les quinze (15) jours qui suivent la réunion du Comité d'Opérations, le Président
adresse à chacun des représentants un projet de procès-verbal détaillé de la réunion.

Chacun des représentants dispose de quinze (15) jours pour formuler les observations et
corrections qu'il entend voir figurer, l'absence de réponse valant acceptation du procès-
verbal. Après intégration des observations des représentants, le Président fait circuler
auprès de chacun le procès-verbal définitif pour signature.

En cas d'urgence et d'un comnun accord entre les Parties, l'Opérateur pourra adresser par
courrier aux membres du Comité d'Opérations et pour approbation les projets de résolution
si des circonstances particulières l'obligent à procéder de la sorte afin de faire approuver
lesdites résolutions. Il est entendu que l'Opérateur devra fournir aux membres du Comité
d'Opérations toute information et donnée relatives aux aspects traités par la résolution
considérée. Chaque membre du Comité d'Opérations communiquera son vote à l'Opérateur
conformément aux dispositions de l'Article 33 ci-dessous,

Tout non-Opérateur pourra, par un préavis remis aux autres Parties trois (3) jours après la
transmission du projet de la résolution considérée de l'Opérateur, demander que la
proposition soit soumise à une réunion du Comité d'Opérations. Dans ce cas, elle sera
soumise à une réunion spécialement convoquée à cet effet.

En cas de résolution adoptée sans réunion du Comité d'Opérations conformément aux
dispositions du présent article, l'Opérateur communiquera à chaque Partie une confirmation
du tableau des résultats du vote considéré.

4.2. Réalisation des Travaux :

L'Opérateur, désigné conformément au paragraphe suivant, est appelé à réaliser pour le compte
des Parties l'ensemble des Travaux de Recherches et/ou des Opérations de Développement
etou d'Exploitation des Hydrocarbures sur le Permis et les Concessions qui en seraient issues.

L'Opérateur entreprend toute action nécessaire pour préserver et protéger les biens et propriétés
des Parties et mène les opérations en conformité avec les règles de l'art et les saines pratiques
connues dans l'Industrie Pétrolière Internationale.

L'Opérateur est chargé notamment :

- d'appliquer les décisions prises par le Comité d'Opérations;

- de préparer et conclure les contrats de services avec les sociétés de services
tierces, en priorité tunisiennes conformément à l'article 62.2.b du Code et de
Suivre la bonne exécution des opérations qui leur sont confiées :

- de tous autres mandats qui lui sont confiés par le Comité d'Opérations. Ve F
4.3. Opérateur pour le compte de l'Association :
Les Parties conviennent de désigner :

e.

Opérateur YNG Exploration pour tous les travaux de Recherche, d'Appréciation, les
Opérations de Développement et d'Exploitation et d'Abandon financés par YNG
Exploration seule.

. Opérateur ETAP pour tous les travaux de Recherche, d'Appréciation, les Opérations de

Développement et d'Exploitation et d'Abandon financés par ETAP seule.

. Opérateur YNG Exploration pour les Opérations de Développement financées en

commun pour toute Concession issue du Permis et dans laquelle ETAP a exercé son
option de participation conformément aux dispositions de l'Article 13 ci-dessous. Dans ce
cas, ETAP et YNG Exploration constitueront un groupe projet au sein de l'organisation de
l'Opérateur et sous sa responsabilité dans le cadre de la réalisation du plan de
développement et tout autre plan de développement complémentaire pour le suivi des
Opérations de Développement.

. Pour les Opérations d'Exploitation financées en commun pour toute Concession issue du

Permis et dans laquelle ETAP a levé son option de participation pour un taux minimum de
trente cinq pour cent (35 %), les Parties conviennent de ce qui suit :

1. YNG Exploration assurera le rôle de l'Opérateur depuis la date de la mise en
production de la Concession issue du Permis jusqu'à la fin d'une période de six (06)
mois suivant la date de la Réception Provisoire des installations de ladite
Concession. La Réception Provisoire étant définie comme l'acceptation par YNG
Exploration des installations de ladite Concession après que celles-ci aient subit et
passé les tests de performances démontrant leur fonctionnement et exploitation et
que tous défauts observés auraient été remédiés selon les exigences du
développement en question et en particulier celles relatives aux termes et conditions
des contrats de construction:

2. Six (06) mois après la date de la Réception Provisoires des installations de ladite
Concession, le rôle d'Opérateur sera transféré à une société dont le capital est
détenu par ETAP et YNG Exploration (la «Société Commune ») qui sera constituée
conformément à l'Annexe C du Contrat d'Association et dont le siège social sera à
Tunis.

Etant entendu que pour toute Découverte Economiquement Exploitable dans laquelle
ETAP a levé son option de participation à un taux inferieur à 35 %, le rôle d'Opérateur
reste assuré par YNG Exploration.

Pour des raisons économiques, les Parties se reservent la possibilité d'examiner le
changement des délais relatifs à la création de la Société Commune et/ou le transfert des
Opérations d'Exploitation à cette Société Commune.

L'Opérateur est tenu de faire associer des ingénieurs, des techniciens et des cadres
d'ETAP et de YNG Exploration à tous les travaux et études qui seront réalisés, pour les
besoins du Permis etfou Concessions, par lui ou par des tiers selon des modalités à
définir le moment venu.

. Durant toute Période de Validité du Permis, ETAP pourra proposer à YNG Exploration

des candidatures des ingénieurs, des techniciens et des cadres en vue de leur affectation
auprès de l'Opérateur, à l'exécution de certains Travaux de Recherche.

L'Opérateur décidera seul du lieu de travail de ce personnel. LE &
i. Le principe de l'équité de salaires sera respecté pour tous les ingénieurs, techniciens et
cadres d'ETAP et/ou de YNG Exploration, affectés auprès de l'Opérateur pour tous les
travaux de Recherche, d'Appréciation, les Opérations de Développement, d'Exploitation
et d'Abandon, durant toute la Période de Validité du Permis ainsi que dans toute
Concession dans laquelle ETAP a exercé son option de participation. Une liste commune
des salaires par grade et par poste sera actualisée, le cas échéant, annuellement et
présentée au Comité d'Opération pour approbation.

Tous les coûts supportés par l'Opérateur seront considérés comme des dépenses
remboursables selon les dispositions de l'Article 14 ci-après.

j. Dans le cas de constitution de la Société Commune, telle que prévue au présent Article
4.3 (d), ladite Société Commune devra faire appel en priorité au personnel de l'ETAP et
de YNG Exploration. Il est entendu que tous les employés de l'ETAP etfou de YNG
Exploration seront facturés à ladite Société Commune selon les mêmes principes et
règles.

k. ETAP et YNG Exploration définiront, d'un commun accord, les conditions et modalités
d'affectation du personnel d'ETAP et/ou de YNG Exploration à la Société Commune. Ces
conditions sont notamment les suivantes:

- Le nombre:

- les spécialités ;

- les salaires ;

- les périodes d'affectation ;

- le remboursement, par la Société Commune, des coûts engendrés à ETAP et/ou
YNG Exploration.

Etant entendu que lesdites conditions et modalités seront définies en prenant en
considération les conditions économiques les plus efficientes afin d'optimiser la valeur
potentielle des Concessions.

1. Ilest entendu que dans la réalisation de son mandat, l'Opérateur sera remboursé au coût
réel sans bénéfice ni perte.

m. Durant toute Période de Validité du Permis et/ou de chaque Concession d'Exploitation en
dérivant, et dans laquelle ETAP a exercé son option de participation YNG Exploration et
ETAP fixeront d'un commun accord un programme de formation pour le personnel
d'ETAP.

4.4. Accord d'Opérations :

L'Accord d'Opérations qui fait l'objet de l'Annexe A ci-jointe fait partie intégrante du présent
Contrat.

4.5. Représentation de l'Association :

Chaque Partie assure sa représentation auprès des Administrations et des Pouvoirs Publics
Tunisiens pour toutes affaires concernant ses droits et intérêts propres. UE [a

(en
TITRE Il
DISPOSITIONS RELATIVES AUX OPERATIONS
DE RECHERCHE

Article cinq : Définition des Opérations de Recherche

Par Opérations de Recherche, on entend toutes les opérations effectuées à la surface et dans le
sous-sol du Permis etfou Concessions en vue d'établir l'existence de Gisements
d'Hydrocarbures.

Par Opérations de Recherche, on entend, sans que la liste ci-dessous soit limitative:

a. les études et campagnes topographiques, sismiques, géodésiques, hydrographiques,
aéromagnétiques;

b. les études et campagnes géologiques, d'environnement et géophysiques;

c. les forages, carottages, tests de puits, essais et évaluation des données provenant de
puits d'exploration et d'Appréciation:;

d. les Travaux d'Appréciation;

e. les travaux, ou études techniques, ou économiques afférents aux opérations
précédentes.

Article six: Opérations de Recherche sur le Permis

6.1 Opérations de Recherche financées par LA SOCIETE seule

a. Sauf dispositions contraires du présent Contrat, LA SOCIETE assure seule, sur le Permis, le
financement des Opérations de Recherche.

b. LA SOCIETE est notamment seule responsable vis-à-vis de l'Autorité Concédante de
l'obligation relative à la réalisation des travaux minima en application des dispositions de
l'article 3 du Cahier des Charges et le cas échéant ceux prévus aux Articles 5 et 9 dudit
Cahier des Charges.

c. Durant toute Période de Validité du Permis, LA SOCIETE s'engage à réaliser à ses frais et
risques le programme des travaux minimum prévu à l'Article 3 du Cahier des Charges et le
cas échéant celui prévu respectivement à l'Article 5 et à l'Article 9 dudit Cahier des Charges.

d. LA SOCIETE est seule redevable à l'Autorité Concédante du versement prévu par le Cahier
des Charges en cas de non-exécution du programme minimum des travaux.

En conséquence, si pour une raison quelconque, LA SOCIETE n'a pas réalisé le programme de
travaux minimum prévu par le Cahier des Charges, à la fin d'une quelconque Période de Validité
du Permis, LA SOCIETE est redevable à l'Autorité Concédante du montant découlant selon le
cas, de l'application de l'Article 3, 5 et 9 du Cahier des Charges.

e. LA SOCIETE assure seule le versement du droit fixe relatif à la superficie du Permis tel que
prévu par les dispositions de l'article 101.1.1. du Code des Hydrocarbures.

f. LA SOCIETE assure seule le financement des Travaux d'Appréciation nécessaires à la
reconnaissance de toute structure ayant mis en évidence une découverte. ke ds

6.2. Option de l'ETAP de participer aux Opérations de Recherche sur le Permis

En application des dispositions de l'article 92 du Code des Hydrocarbures telles que modifiées
par l'article 1” de la loi n° 2008-15 du 18 février 2008, l'ETAP peut opter pour participer aux
dépenses relatives aux travaux de Recherche sur le Permis autres que ceux prévus par les
articles 3,5 et 9 du Cahier des Charges.

Les conditions et modalités de participation d'ETAP seront fixées d'un commun accord entre les
Parties et soumises à l'Autorité Concédante pour approbation.

Article sept : Renouvellement du Permis

Après réalisation des travaux minima dans le périmètre couvert par le Permis, au cours de la
première Période de Validité du Permis arrivée à échéance et un (1) mois au moins avant la date
limite de dépôt de la demande de premier renouvellement, LA SOCIETE est tenue de notifier à
ETAP sa décision relative au renouvellement.

En cas de décision de non-renouvellement du Permis, ETAP dispose de la faculté de renouveler
ledit Permis à son seul bénéfice.

LA SOCIETE cédera alors à ETAP ses droits et obligations sur le Permis et notifiera cette
décision à l'Autorité Concédante en application des dispositions du Code des Hydrocarbures.

En cas de décision de renouvellement du Permis, LA SOCIETE s'engage à réaliser, au cours de
la période de renouvellement en question, le programme minimum de travaux tel que prévu par
le Cahier des Charges. La délimitation de la zone à retenir pour le renouvellement du Permis
ainsi que la réduction volontaire de surface ou la renonciation au Permis, doivent faire l'objet d'un
accord des Parties.

Article huit: Opérations de Recherche sur le Permis réalisées par ETAP seule

8.1 ETAP dispose de la faculté de proposer au Comité d'Opérations, en plus du programme
annuel de Recherche prévu par LA SOCIETE, un programme de travaux et de budget dans
lequel elle proposera la réalisation d'un à deux forages par Année. De tels forages pourront être
précédés ou non par des Opérations de Recherche prévues à l'Article 5, alinéas (a) et (b) ci-
dessus.

a. Dans le cas où le Comité d'Opérations déciderait à l'unanimité la réalisation du programme
proposé par ETAP, le financement de ce programme est assuré par LA SOCIETE.

b. Dans le cas où l'unanimité du Comité d'Opérations n'aurait pas été obtenue, ETAP dispose
de la faculté de réaliser ce programme, à sa seule charge et à son seul risque, au titre de
Travaux Supplémentaires selon les dispositions prévues à l'Article 11 ci-après.

8.2. ETAP dispose de la faculté d'entreprendre l'approfondissement d'un puits d'exploration au-
delà de l'objectif etou la profondeur initialement convenue entre les Parties ainsi que la
réalisation de tests (D.S.T) supplémentaires d'un réservoir initialement prévu ou non.

a) Dans le cas où le Comité d'Opérations déciderait à l'unanimité la réalisation du programme
proposé par ETAP, le financement de ce programme est assuré par LA SOCIETE.

b) Dans le cas où l'unanimité du Comité d'Opérations n'aurait pas été obtenue, ETAP dispose
de la faculté de réaliser ce programme, à sa seule charge et à son seul risque, au titre de
Travaux Supplémentaires selon les dispositions prévues à l'Article 11 ci-après. \._ €

11
Article neuf : Opérations de Recherche et d'Appréciation sur Concession commune

9.1. En application des dispositions de l'Article 49.1 deuxième alinéa et l'Article 96.3 du Code
des Hydrocarbures, les dispositions ci-après seront appliquées pour ce qui concerne les
éventuels Travaux de Recherche et d'Appréciation réalisés sur Concession commune.

a. On entend par Opérations de Recherche sur Concession commune, la réalisation d'un ou
plusieurs forages implantés à l'intérieur de cette Concession, précédés ou non par des
Opérations de Recherche définies à l'Article 5 alinéas (a) et (b) ci-dessus, ayant pour objectif
d'évaluer un horizon réservoir différent du réservoir producteur ou l'horizon réservoir
producteur mais sur une structure différente de la structure en production.

b. On entend par Travaux d'Appréciation sur Concession commune, la réalisation de
programmes de travaux comprenant notamment le forage de puits destinés à vérifier une
extension d'une structure en production et/ou reconnaître un compartiment non foré de cette
même structure.

c. Les Opérations de Recherche et/ou Travaux d'Appréciation sur Concession commune, sont
considérées comme des Opérations de Recherche normale et l'ensemble des dispositions
du présent Titre leur est applicable notamment leur prise en charge en totalité par LA
SOCIETE.

d. Dans les quatre vingt dix (90) jours qui suivent la mise en évidence d'un horizon réservoir
différent du réservoir producteur ou un horizon réservoir producteur mais sur une structure
différente de la structure en production ou la confirmation d'une extension ou la
reconnaissance d'un compartiment de cette même structure à la suite d'opérations réalisées
dans le cadre du présent article, YNG Exploration établi et remet à ETAP un plan de
développement complémentaire de la Concession considérée comportant notamment:

- toutes informations sur la productivité des puits, sur les réserves probables
additionnelles ainsi que sur les moyens envisageables pour l'évacuation de la
production récupérable et les coûts correspondants;

- une estimation de la Capacité Optimale de Production, des investissements et des
moyens à mettre en œuvre ainsi que des charges de toutes natures pour la mise en
développement et l'exploitation de la nouvelle découverte ou de l'extension
économiquement exploitable d'une découverte existante.

Dans les soixante (60) jours qui suivent la remise dudit plan de développement complémentaire,
ETAP est tenue de notifier à YNG Exploration sa décision de participer ou non à ce
développement complémentaire avec un taux de participation égal à celui qu'elle détient dans la
Concession considérée.

Dans le cas où ETAP déciderait de participer au développement complémentaire de la
Concession considérée, la quote-part d'ETAP des dépenses de Recherche et/ou d'Appréciation
réalisées par YNG Exploration seule, conformément aux dispositions du présent article, sera
incorporée dans les dépenses de Recherche imputables à la Concession considérée et sera
remboursée par ETAP selon les dispositions de l'Article 14 ci-après.

Dans le cas où ETAP déciderait de ne pas participer au développement complémentaire de la
Concession considérée, la quote-part d'ETAP des dépenses de Recherche et/ou d'Appréciation
sera imputée sur une éventuelle nouvelle Concession issue du Permis à laquelle ETAP décide
de participer, soit, à la demande de LA SOCIETE, transferées du compte de l'ETAP au compte
de LA SOCIETE Vs F

Il est entendu que dans ce dernier cas:

- l'ETAP ne bénéficie pas de la production additionnelle provenant dudit
développement complémentaire de la Concession considérée;

- toutes les dépenses de quelque nature que ce soit, relatives au développement
complémentaire et des coûts d'exploitation additionnels de la Concession considérée
seront à la charge de LA SOCIETE.

9.2. En application des dispositions de l'article 96.5 du Code des Hydrocarbures, ETAP peut
dans certains cas choisir de participer aux dépenses de Recherche sur une Concession
d'Exploitation commune et ce après accord de l'Autorité Concédante.

Les conditions et modalités de participation d'ETAP feront l'objet d'un accord entre ETAP et LA
SOCIETE, lequel accord sera conclu notamment sur la base des paramètres suivants :

- le niveau de participation au financement des Travaux de Recherche qui peut être
inférieur au taux de participation d'ETAP dans la Concession commune considérée et ne
peut en aucun cas dépasser ledit taux;

- en cas d'une découverte issue de ces travaux, l'option de participation d'ETAP au
développement complémentaire de la Concession concernée sera exercée
conformément aux dispositions du paragraphe 1 du présent article moyennant
l'ajustement, le cas échéant, de la quote-part d'ETAP des dépenses de Recherche
remboursable par cette dernière, et ce en tenant compte du niveau de financement dans
les Travaux de Recherche considérés et du taux de participation d'ETAP dans la
Concession commune concernée;

- la constitution “d'un groupe projet recherche" composé d'un représentant de LA
SOCIETE et d'un représentant ETAP dans la Concession commune considérée;

- et tout autre paramètre qui pourra être identifié par les Parties.
Article dix : Cas d'une Découverte Potentiellement Exploitable

Lorsque les Opérations de Recherche conduisent à une Découverte Potentiellement Exploitable,
l'Opérateur dans les cent vingt (120) jours qui suivent la fin des essais de production tel que
défini à l'article 40.2 du Code des Hydrocarbures remet à ETAP un rapport d'appréciation de la
découverte considérée.

Ce rapport comporte :
-__les résultats techniques afférents au forage et au Gisement découvert,
- une estimation des réserves et de la capacité de production,

- un programme d'appréciation de la découverte considérée tel que prévu à l'Article 40.1
du Code des Hydrocarbures.

- une préétude technique et économique de faisabilité de développement;

- une estimation des dépenses de Recherche encourues.
Article onze : Travaux Supplémentaires
On entend par Travaux Supplémentaires, la réalisation d'un forage d'exploration, précédés ou
non par des Opérations de Recherche définis à l'Article 5 alinéas (a) et (b) ci-dessus, ainsi que

l'approfondissement d'un puits d'exploration et/ou des tests (D.S.T) et financés par ETAP seule,
en application des dispositions des paragraphes 8.1. b et/ou 8.2.b ci-dessus. _\\_ Ç

13
11.1. Dans le cas où ces Travaux Supplémentaires ne conduiraient à aucune découverte, les
immobilisations correspondantes demeurent inscrites intégralement dans les comptes d'ETAP et
ne donnent lieu à aucun remboursement de la part de LA SOCIETE.

11.2. Dans le cas où ces Travaux Supplémentaires conduisent à une Découverte
Potentiellement Exploitable ou à une Découverte Economiquement Exploitable, ETAP est tenue
d'établir et de remettre à LA SOCIETE, dans les cent vingt (120) jours suivant la mise en
évidence de la découverte en question, un rapport d'évaluation.

Si dans les quatre vingt dix (90) jours qui suivent la remise par ETAP à LA SOCIETE du rapport
en cause, celle-ci notifie sa décision de participer aux opérations ultérieures d'Appréciation et/ou
de Développement de la découverte à laquelle ont conduit les Travaux Supplémentaires, elle est
tenue:

a. d'acquérir immédiatement auprès d'ETAP cinquante pour cent (50%) ou tout autre
pourcentage qui découlerait des dispositions de l'Article 3.2 ci-dessus, des immobilisations
relatives à ces Travaux Supplémentaires et de lui régler immédiatement le montant
correspondant.

b. de financer seule et sans pouvoir prétendre à un quelconque remboursement de la part
d'ETAP à ce titre, les travaux ultérieurs sur la découverte considérée jusqu'à ce que le
montant de ceux-ci atteigne cent quinze pour cent (115%) du montant total des Travaux
Supplémentaires réalisés par ETAP et relatifs à ladite découverte,

c. et enfin de verser à ETAP, sur les cinquante pour cent (50%) ou sur tout autre pourcentage
qui découlerait des dispositions de l'Article 3.2 ci-dessus, d'Hydrocarbures constituant sa
part de Production du Gisement considéré, un montant égal à cent quinze pour cent (115%)
du coût total des Travaux Supplémentaires réalisés par ETAP et relatifs à la découverte en
question.

Le paiement dudit montant s'effectuera par LA SOCIETE selon les mêmes termes et conditions
stipulées aux paragraphes 2 et 3 de l'Article 14 du présent Contrat.

Au-delà du montant indiqué au paragraphe (c) ci-dessus, le financement des opérations
ultérieures, sera assuré conformément aux dispositions du présent Titre, et du Titre Ill, et du Titre
IV ci-dessous.

Si LA SOCIETE notifie sa décision de ne pas participer aux opérations ultérieures d'Appréciation
et/ou de Développement sur la découverte à laquelle ont conduit les Travaux Supplémentaires,
elle n'est tenue à aucun des versements prévus aux paragraphes (a), (b) et (c) ci-dessus.

Ilest entendu que dans ce dernier cas, ETAP aura la faculté de continuer à son seul coût et son
seul bénéfice des travaux ultérieurs d'Appréciation eVou de Développement de la découverte à
laquelle ont conduit les Travaux Supplémentaires et que LA SOCIETE ne bénéficie d'aucun droit
relatif à la découverte considérée et qu'aucune obligation y afférente ne sera mise à sa charge . \L

F

14

C_
TITRE Ill
DISPOSITIONS RELATIVES AUX OPERATIONS
D'EXPLOITATION

Article douze : Définition des Opérations de Développement:

On entend par Opérations de Développement tous les travaux, études et opérations effectués
sur un Gisement, après que la notification de développement qui accompagne la demande de
Concession ait été déposée, en vue de réaliser toutes les installations et tous les équipements
nécessaires à l'extraction, la séparation, le stockage, le transport et le chargement de la
production, le traitement destiné à rendre les Hydrocarbures marchands, notamment la
liquéfaction des Hydrocarbures gazeux, y compris toutes les opérations annexes, en particulier
celles nécessaires au maintien de pression, à la récupération primaire, secondaire et tertiaire
desdites substances.

Article treize : Développement d'une Découverte Economiquement Exploitable

13.1. Conditions et modalités de participation d'ETAP au développement d'une Découverte
Economiquement Exploitable :

a. Au moins cent vingt (120) jours avant la date de notification de développement, l'Opérateur
établit et remet à ETAP un rapport technique et économique qui servira de plan de
développement tel que décrit à l'Article 47 du Code des Hydrocarbures.

b. Dans les cent vingt (120) jours qui suivent la remise de ce rapport, ETAP est tenue de
notifier à LA SOCIETE sa décision de participer ou non au développement du Gisement
considéré et de préciser, jusqu'à un maximum de cinquante pour cent (50%), son niveau de
participation le cas échéant.

{i) Dans le cas où ETAP déciderait de ne pas participer aux Opérations de Développement
et d'Exploitation de la Découverte Economiquement Exploitable, LA SOCIETE déposera
seule une demande de Concession et notifiera le développement du Gisement considéré
conformément au Code des Hydrocarbures et à la Convention Particulière.

Dans ce cas, LA SOCIETE entreprendra les Opérations de Développement et
d'Exploitation de la Découverte Economiquement Exploitable et réalisera lesdites
Opérations à son seul coût et à son seul bénéfice.

{ii)Dans le cas où ETAP déciderait de participer au Développement et à l'Exploitation de la
Découverte Economiquement Exploitable, LA SOCIETE et ETAP déposeront ensemble
une demande de Concession et notifieront le développement du Gisement considéré
conformément au Code des Hydrocarbures et à la Convention. Le financement des
Opérations de Développement et d'Exploitation, sera assuré par les Parties au prorata de
leur pourcentage de participation dans la Concession à partir de la date de notification de
Développement.

c. Nonobstant les dispositions du paragraphe 13.1.b. (i) ci-dessus, ETAP pourra participer au
développement du Gisement considéré en notifiant sa décision au plus tard :

- Six (6) mois s'il s'agit d'une découverte d'Hydrocarbures Liquides et
- Douze (12) mois s'il s'agit d'une découverte d'Hydrocarbures gazeux; KW F

Cà

15
après la date de la notification du développement par LA SOCIETE susvisée à l'Article
13.1.b.(i), moyennant l'acquisition par elle auprès de LA SOCIETE de cinquante pour cent
(50%) ou un taux inférieur à cinquante pourcent (50%) si ETAP fait prévaloir son option
décrite à l'Article 3.2 ci-dessus des immobilisations de développement réalisées par LA
SOCIETE sur ledit Gisement à partir de la date de dépôt de la demande de Concession à leur
coût réel plus les intérêts calculés sur la base du taux annuel du London Interbank Offered
Rate (LIBOR) majoré de deux pour cent (2%), à compter de la date de paiement effectif par
LA SOCIETE des coûts de ces immobilisations.

d. ETAP consacre chaque Année à l'acquisition de ces immobilisations et à concurrence de
leur valeur, vingt trois virgule cinq pour cent (23,5%) de sa quote part des Hydrocarbures
provenant du Gisement considéré après déduction de la redevance applicable à ladite part
évalué au prix de vente normal tel que défini par le Code et l'article 53 du Cahier des
Charges et l'article 73 du Code des Hydrocarbures. Les sommes à régler à LA SOCIETE à
ce titre sont payées en Dollars lors de chaque échéance semestrielle, la première se situant
au 30 Janvier de l'année suivant celle de la mise en production du Gisement considéré.

Toutefois, lorsque le Gisement s'épuise avec arrêt de production, les sommes restantes
pourront, soit être transférées sur d'autres découvertes issues du même Permis pour être
remboursées au cas où ETAP participe au développement de ces autres découvertes, soit à
la demande de LA SOCIETE, transférées des comptes d'ETAP aux comptes de LA
SOCIETE Dans ce dernier cas, ETAP est déliée de l'obligation du remboursement de tout
reliquat.

llest entendu qu'ETAP commencera à bénéficier de sa part dans la production à partir de la date
de sa notification de participer. Les dépenses de Recherche et d'Appréciation dans ce cas, sont
régies par les dispositions de l'Article 14 ci-après.

13.2. En application de l'Article 94.4 du Code des Hydrocarbures, ETAP peut lever l'option de
participation sur toute éventuelle découverte réalisée dans le périmètre d'une Concession
d'Exploitation sur laquelle elle n'a pas levé l'option de participation et ce conformément aux
conditions et modalités suivantes :

a) En cas de réalisation de Travaux de Recherche sur une Concession dans laquelle ETAP a
décidé de ne pas participer, LA SOCIETE devra soumettre à ETAP préalablement à la
réalisation desdits Travaux de Recherche, le programme de ces travaux ainsi que le budget
y afférent et ce pour approbation. ETAP prendra part à toutes les réunions des Comités
Techniques et des Comités d'Opérations relatifs aux dits travaux. LA SOCIETE est tenue de
fournir à ETAP toutes les données et informations nécessaires afin qu'elle puisse prendre
une décision quant à sa participation.

b) En cas de Découverte Economiquement Exploitable issue desdits travaux, les dispositions
de l'Article 13.1 du présent Contrat s'appliqueront, mutadis mutandis, concernant les
conditions et les modalités de la participation de l'ETAP dans la Concession considérée.
Toutefois:

- ETAP rermboursera sa quote-part des dépenses de recherche et de développement
imputables à la Découverte sus mentionnée et qui ne sont pas encore amorties par LA
SOCIETE.au 31 décembre de l'Année de la levée d'option en question et ce selon les
conditions et les modalités prévues à l'Article 14 ci-dessous à l'exception de celles
relatives à la première échéance qui est fixée au 31 décembre de l'Année au cours de
laquelle a eu lieu la notification de participation de l'ETAP.

- _ ETAP bénéficiera de sa part de toute la production provenant de la découverte dans la
Concession sus mentionnée à partir de la date de notification de sa participation. \ €

Article quatorze : Cession d'immobilisation de recherches

14.1. Dans le cas où ETAP déciderait de participer au développement de la Découverte
Economiquement Exploitable, elle est tenue d'acquérir cinquante pour cent (50%) ou un taux
inférieur à cinquante pour cent (50%) si ETAP fait prévaloir son option décrite à l'Article 3.2 ci-
dessus des immobilisations réalisées initialement par LA SOCIETE à sa seule charge et à son
seul risque et non encore amorties par LA SOCIETE à la date de notification de la participation
d'ETAP.

Les dépenses concernées sont la somme des dépenses de Recherche, d'Appréciation ainsi que
des dépenses de développement relatives à la préparation du plan de développement du
Gisement considéré visé à l'Article 13.1 ci-dessus réalisées par LA SOCIETE seule dans
l'intervalle suivant :

a) s'il s'agit de la première Découverte Economiquement Exploitable développée en commun,
l'intervalle compris entre la date d'institution du Permis et la date du dépôt de la demande de
Concession considérée.

b) s'il s'agit d'une autre Concession, l'intervalle compris entre la date de dépôt de la demande
de Concession précédente et la date du dépôt de la demande de la Concession considérée.

14.2. ETAP consacre chaque Année à l'acquisition desdites immobilisations, et à concurrence de
leur valeur, vingt trois virgule cinq pour cent (23,50%) de ses cinquante pour cent (50%) ou un
taux inférieur à cinquante pour cent (50%) si ETAP fait prévaloir son option décrite à l'Article 3.2
ci-dessus, d'Hydrocarbures Liquides ou gazeux représentant sa part de production du Gisement
considéré, évalué au prix de vente normal tel que défini à l'Article 108 du Code et à l'Article 56 du
Cahier des Charges. Etant entendu que les quantités relatives à la redevance applicable à la
quote-part ETAP seront déduites avant le calcul desdits vingt trois virgule cinq pour cent (23,5%).

Toutefois, lorsque le Gisement s'épuise avec arrêt de production, les sommes restantes
pourront, soit être transférées sur d'autres découvertes issues du même Permis pour être
remboursées au cas où ETAP participe au développement de ces autres découvertes, soit à la
demande de LA SOCIETE, transférées des comptes d'ETAP aux comptes de LA SOCIETE.
Dans ce dernier cas, ETAP est déliée de l'obligation du remboursement de tout reliquat.

14.3. Les sommes à régler à LA SOCIETE au titre des paragraphes ci-dessus sont payées en
Dollars lors de chaque échéance semestrielle, la première se situant au 30 Janvier de l'Année
suivant celle de la mise en production du Gisement considéré.

Article quinze : Immobilisations
15.1. Les immobilisations et autres biens acquis en commun tels que toutes données techniques,
puits, installations, équipements, matériels sont la propriété indivise des Parties.

Chacune d'elles les porte dans sa comptabilité en proportion de son pourcentage de participation
effectif au financement desdites immobilisations et actifs, conformément aux dispositions de la
Convention Particulière et à la législation applicable en la matière.

15.2. Toutes les dépenses effectuées et réalisées sur le Permis et les Concessions d'Exploitation
qui en seraient issues par une Partie seule et qui n'auraient pas fait l'objet de cession à l'autre
Partie, seront allouées à cette Partie conformément aux dispositions de la Convention
Particulière et à la législation applicable en la matière.

Article seize : Accord comptable

Un accord comptable qui explicite les dispositions du fonctionnement financier et comptable de
l'Association est annexé au présent Contrat (Annexe B).\L c

17
Article dix-sept : Définition des Opérations d'Exploitation

On entend par Opérations d'Exploitation toutes les opérations relatives à l'extraction, la
séparation, le stockage, le transport et le chargement d'Hydrocarbures, ainsi que toutes
opérations pouvant s'y rattacher.

Article dix-huit : Financement des Opérations d'Exploitation

Les dépenses correspondant aux Opérations d'Exploitation définies à l'Article 17 ci-dessus sont
supportées, pour un Gisement exploité en commun, par les Parties au prorata de leur
pourcentage de participation dans la Concession d'Exploitation considérée.

Article dix-neuf : Redevance - Impôts et Taxes

ll est rappelé que le présent Contrat n'a pas pour effet de créer entre les Parties une société
dotée de la personnalité juridique et que chaque Partie sera redevable individuellement et non
conjointement des taxes, impôts et redevances qui s'attachent à la Concession d'Exploitation et
à sa part de production des Concessions exploitées en commun.

Les dépenses de Recherche, d'Appréciation, des Opérations de Développement et d'Exploitation
sont imputées, pour les besoins de l'impôt sur les bénéfices, à chaque Partie au prorata de sa
contribution au financement et à la prise en charge de ces frais.

Article vingt : Programme de production

Le Comité d'Opérations arrête, après examen des propositions de l'Opérateur, le programme de
Production pour chaque Année et se prononce sur ses révisions éventuelles en cours d'Année.

Article vingt et un : Droit à la production et enlèvement d'Hydrocarbures Liquides

21.1. Droit d'enlèvement:

Chaque Partie dispose du droit sur les réserves et la Production d'Hydrocarbures, extraits d'une
Concession exploitée en commun, défini au paragraphe 3.3 de l'Article 3 ci-dessus.

Il en résulte pour chaque Partie le droit de recevoir en nature et de disposer librement et
séparément d'une part de Production égale à son pourcentage de participation dans la
Concession. Il en résulte, aussi pour chaque Partie, une obligation de procéder à l'enlèvement
de sa part de Production dans les délais et les conditions compatibles avec une saine
exploitation de la Concession et usage du terminal.

21.2. Programme de production et d'enlèvement :

Le programme de Production et d'enlèvement ainsi que son exécution seront définis d'un
commun accord par les Parties dans le semestre précédant la mise en production d'un
Gisement,-\\. a

18
TITRE IV

DISPOSITIONS APPLICABLES AUX OPERATIONS
D'ABANDON

ET DE REMISE EN ETAT DES SITES DE RECHERCHE ET
D'EXPLOITATION

Article vingt deux : Opérations d'Abandon du Permis de Recherche

Outre les Opérations d'Abandon et de remise en état des sites de recherche intervenant à la fin
de la réalisation des Travaux de Recherche exécutés en application des dispositions du Code
des Hydrocarbures et du Cahier des Charges annexé à la Convention, et à l'expiration du Permis
de Recherche soit à l'occasion de tout renouvellement soit au terme de la dernière Période de
Validité du Permis, soit en cas de renonciation ou d'annulation, LA SOCIETE sera tenue de
remettre en l'état initial les surfaces rendues de telle manière qu'aucun préjudice ne soit porté, à
court ou à long terme, à la sécurité des tiers, à l'environnement et aux ressources et ce
conformément à la législation en vigueur. Dans ce cas, LA SOCIETE sera tenue de présenter à
l'approbation de l'Autorité Concédante, un plan fixant les conditions d'abandon et de remise en
état initial des surfaces rendues.

Les coûts relatifs aux Opérations d'Abandon et de remise en état des sites de Recherche sont à
la charge de LA SOCIETE sauf dans les cas prévus aux articles 6.2 et 13.2 qui seront à la
charge des Parties participant au financement des Opérations de Recheche. Toutefois, dans le
cas des dispositions de l'article 11.1., pour les Opérations de Recherche, réalisées par ETAP en
application des dispositions des articles 8.1.b. et 8.2.b. ci-dessus, le financement des travaux
d'abandon et de remise en état des sites de Recherche, sera assuré par ETAP.

Article vingt trois : Opérations d'Abandon d'une Concession

23.1 Conformément aux dispositions du Code des Hydrocarbures, au cas où les Parties
envisageraient de mettre fin à leurs activités d'exploitation d'une Concession commune, elles
seront tenues de remettre en l'état initial les surfaces rendues et/ou les sites d'Exploitation
abandonnés. A cet effet, l'Opérateur soumettra au Comité d'Opérations un plan d'Abandon
décrivant les actions à entreprendre, notamment le démantèlement et l'enlèvement des
installations ainsi que les coûts y afférents.

Le plan d'Abandon sera soumis, par les Parties, à l'approbation de l'Autorité Concédante ; il sera
mis en œuvre par l'Opérateur.

23.2 Le financement des Opérations d'Abandon sera assuré par les Parties au prorata du
pourcentage de leur participation dans la Concession considérée.

Ledit financement sera effectué à partir des fonds accumulés et constitués de la quote-part de
chaque Partie provenant de la provision constituée et destinée à couvrir les futures dépenses
d'Abandon et de remise en état des sites d'Exploitation imputables à la Concession considérée,
et que chaque Partie est en droit de constituer conformément aux dispositions de l'article 113.3.

b) du Code des Hydrocarbures. Les modalités et conditions de constitution et de l'utilisation de \1..
Fe

À VS
19
ladite provision feront l'objet d'un accord entre les Parties au moment opportun. Ledit accord
sera basé, notamment, sur les dispositions suivantes :

- Les estimations des facteurs de calcul de la provision, conformément aux modalités et
critères définis dans l'Article 119 du Code des Hydrocarbures ;

- Les conditions et les modalités d'ouverture du « compte spécial » prévu à l'article 121
du Code des Hydrocarbures.

- A la fin des Opérations d'Abandon, l'éventuel solde créditeur de la provision sera versé
aux Parties au prorata de leur pourcentage de participation dans la Concession
considérée. Au cas où le montant de la provision s'avérerait insuffisant pour couvrir la
totalité des dépenses d'Abandon, les dépenses seront prises en charge par les Parties
au prorata de leur pourcentage de participation dans la Concession considérée.

Ledit accord sera soumis à l'Autorité Concédante pour approbation et il entre en vigueur dès son
approbation par celle-ci.

23.3 Il est entendu que dans le cas de l'expiration de toute Concession considérée en application
des dispositions de l'Article 58.2 du Code des Hydrocarbures, chaque Co-Titulaire pourra
exercer son droit de préférence de continuer l'exploitation de ladite Concession seul ou en
association avec un ou des autre(s) Co-Titulaire(s) et ce selon les clauses et conditions
communiquées par l'Autorité Concédante.

TITRE V
DISPOSITIONS DIVERSES

Article vingt quatre : Responsabilité et assurances

24.1. Personnel:

Hormis le cas de force majeure, chaque Partie supporte la charge des accidents qui peuvent
survenir dans l'exercice des activités prévues par le présent Contrat, au personnel qu'elle
emploie ou utilise directement ou indirectement et ce quelque soit la Partie auteur de l'accident.

En conséquence, chacune des Parties renonce à tout recours contre l'autre pour tout dommage
causé à ce personnel, sous réserves des droits des intéressés ou de leurs ayants-droit et de
ceux de la Caisse Nationale de Sécurité Sociale ou de tout organisme similaire.

24.2. Opérations financées conjointement:

a. Chaque Partie est responsable, au prorata de son pourcentage de participation, des
opérations financées conjointement dans le cadre du présent Contrat et, par voie de
conséquence, les Parties renoncent à tout recours entre elles, sauf en cas de faute lourde de
l'une d'elles.

b. Sauf en cas de faute lourde d'une Partie, chaque Partie supporte au prorata de son
pourcentage de participation :

- les pertes et dommages directs et/ou indirects subis par les biens spécifiquement utilisés
pour les opérations financées conjointement dans le cadre du présent Contrat et non
couverts par des polices d'assurance souscrites pour compte commun, | a

20
- les conséquences financières directes et/ou indirectes des dommages causés aux tiers
au cours des opérations financées conjointement dans le cadre du présent Contrat et non
couvertes par des polices d'assurance souscrites pour compte commun.

c. Le Comité d'Opérations décide, sur proposition de l'Opérateur de l'Association, des risques

qu'il désire assurer pour compte commun des Parties au titre des opérations financées
conjointement.

Ladite proposition devra être la plus complète possible afin de prévoir la couverture du
maximum des risques généralement assurés dans l'industrie Pétrolière. Les assurances que
le Comité d'Opérations décide de prendre sont souscrites au nom et pour le compte des
Parties qui supportent les primes correspondantes en fonction de leur pourcentage de
participation.

De même, les indemnités versées par les compagnies d'assurances en cas de sinistre sont
réparties entre les Parties au prorata de leur pourcentage de participation, à moins qu'il ne
soit convenu, d'un commun accord, que ces indemnités serviront à remplacer les
équipements perdus ou endommagés.

Au cas où le Comité d'Opérations déciderait que les Co-Titulaires seront assurés séparément,
ces derniers essaieront, dans la mesure du possible, d'adopter les mêmes limites et types de
garantie et d'obtenir de leurs assureurs la renonciation à recours, conformément à l'Article
24.4.

En cas d'assurance séparée de leur quote-part, les Co-Titulaires s'échangeront leurs
certificats d'assurance signés par un représentant de la compagnie d'assurance résidente en
Tunisie avec détails des couvertures, limites et franchises.

. Chaque Partie est libre de souscrire à son propre compte et pour son propre bénéfice toute

assurance complémentaire qu'elle juge utile pour couvrir les charges et responsabilités qui lui
incombent au-delà de celles qui sont couvertes par les assurances souscrites pour compte
commun sur décision du Comité d'Opérations comme prévu au paragraphe (c) ci-dessus.

. L'Opérateur devra prendre toutes mesures pour s'assurer que tous les contractants (y compris

les sous-contractants) effectuant des travaux financés en commun ou des propriétés
communes soient correctement assurées en conformité avec les lois et règlements en vigueur
et obtenir de leurs assureurs la renonciation au recours à l'encontre des Parties.

24.3. Opérations financées par une seule Partie :

Lorsqu'une Partie assure seule le financement d'une opération, elle supporte toute la
responsabilité de cette opération; étant néanmoins précisé que, sauf en cas de faute lourde
de cette Partie, chaque Partie reste responsable de son personnel conformément aux
dispositions du paragraphe 24.1 ci-dessus.

. Chaque Partie est libre de souscrire à son propre compte et pour son propre bénéfice toute

assurance qu'elle juge utile pour couvrir ses responsabilités au titre des opérations qu'elle
finance seule.

24.4. Renonciation au recours:

Les Parties renoncent à tout recours entre elles et elles s'engagent à obtenir de leurs propres
assureurs pareille renonciation à recours.

Article vingt cinq : Informations à caractère confidentiel

25.1. L'ETAP mettra toutes les données techniques, qu'elle détient, sur la région couverte par le
Permis à la disposition de LA SOCIETE, et aux frais de cette dernière, au jour de l'octroi dudit

Permis. Ne Ç

21
25.2. Les études et informations recueillies lors des opérations réalisées au titre du présent
Contrat sont propriété indivise des Parties;

Chaque Partie a accès à l'ensemble des informations recueillies par les Parties ou par
l'Opérateur dans le cadre des opérations afférentes au présent Contrat.

A l'exception des renseignements statistiques courants, aucune des Parties ne peut
communiquer à un tiers toutes informations tels que rapports sismiques, données techniques,
etc. concernant le Permis et les Concessions qui y sont issues et relatives aux opérations
réalisées dans le cadre du présent Contrat, avant d'avoir obtenu l'accord-préalable de l'autre
Partie. Un tel accord ne devra pas être refusé de manière déraisonnable.

Il est toutefois précisé que cette disposition ne fait pas obstacle à la communication des
informations aux Autorités Tunisiennes, à tout tiers habilité par la loi à recueillir de telles
informations, à des Sociétés ou Organismes Affiliés ainsi qu'aux tierces parties avec lesquelles
l'une des Parties, de bonne foi, mène des négociations de financement. Ces tierces parties sont
également tenues de garder ces informations confidentielles.

Toute publication de presse relative aux résultats des opérations menées dans le cadre du
présent Contrat fait l'objet d'une concertation préalable entre les Parties et après consultation de
l'Autorité Concédante.

Article vingt six : Force majeure

26.1. Aucune des Parties, dans l'exercice de ses droits et obligations découlant du présent
Contrat, n'est responsable des pertes ou dommages relevant de tout retard ou manquement
résultant d'un cas de force majeure.

Est considéré comme cas de force majeure tout fait ou événement extérieur présentant un
caractère à la fois imprévisible et irrésistible pour la Partie affectée, l'empêchant d'exécuter tout
ou partie des obligations mises à sa charge par le présent Contrat.

Ne sont pas considérés comme cas de force majeure, le fait du personnel des Parties ainsi que
les phénomènes naturels dont l'intensité est habituelle au pays.

26.2. Les obligations d'une Partie défaillante du fait de la survenance d'un cas de force majeure
sont suspendues, dans la mesure où la force majeure les affecte, jusqu'à disparition des effets
de celle-ci et ce, sous les conditions suivantes:

a. La Partie défaillante doit notifier par écrit, à bref délai, à l'autre Partie la survenance d'un cas
de force majeure; elle doit s'efforcer d'en surmonter les effets dans la mesure de ses
possibilités.

b. Au cas où les effets d'un cas de force majeure, par leur nature ou leur durée, seraient tels
qu'ils risqueraient de bouleverser l'économie générale du présent Contrat, les Parties se
concerteraient alors pour donner à la situation ainsi créée toutes les suites qui leur
sembleraient opportunes.

26.3. En aucun cas, la force majeure ne pourra être invoquée dans les cas des incapacités
d'effectuer des paiements.

26.4, Au cas où surviendrait un cas de force majeure ou un événement qui constituerait un cas
de force majeure, les obligations du présent Contrat, affectées par la force majeure, seront
prorogées automatiquement d'une durée égale au retard entraîné par la survenance du cas de
force majeure à laquelle s'ajoutera, selon le cas, la durée nécessaire à la reprise normale des
activités.

26.5. Si, par suite de cas de force majeure, l'une ou l'autre des Parties ne pouvait exécuter ses
obligations telles que prévues aux termes du présent Contrat pendant une période de six (6)
mois, les Parties se rencontreront dans les plus brefs délais pour examiner les incidences \\

: F
contractuelles et la poursuite des obligations respectives. Au cas où les Parties ne pourraient se
mettre d'accord, les conséquences relatives audit cas de force majeure seront portées par la
Partie la plus dilligente à l'appréciation de l'arbitrage tel que prévu à l'Article 29 ci-après.

Article vingt sept : Résiliation

27.1. Chaque Partie peut résilier le Contrat si l'autre Partie n'exécute pas l'une des obligations
que le présent Contrat met à sa charge, sous réserve que la Partie défaillante ait, au préalable,
reçu une mise en demeure écrite dûment motivée concernant la défaillance constatée et que la
Partie défaillante n'y remédie pas dans un délai de quatre-vingt-dix (90) jours à compter de la
date de réception de la mise en demeure.

27.2. LA SOCIETE peut résilier le présent Contrat si, dans un délai de six mois (6) à compter de
la date de sa signature, une Convention Particulière relative au Permis ne sera pas signée entre
l'Etat Tunisien et les Parties et que le Permis n'est pas attribué à l'Association.

27.3. En cas de résiliation du présent Contrat, les immobilisations et autres actifs et propriétés
indivises seront répartis entre les Parties au prorata de leur pourcentage de participation dans la
création de ces actifs.

Article vingt huit : Règlement des litiges d'ordre technique

Tout litige d'ordre technique survenant au sein du Comité d'Opérations et qui ne pourrait être
réglé par accord entre les Parties dans un délai d'un (1) mois suivant la constatation dudit litige,
peut, à la demande de l'une d'elles, être soumis à la décision d'un expert désigné d'un commun
accord. A défaut d'accord sur cette désignation dans les trente (30) jours qui suivent la demande
d'une des Parties de recourir à l'expertise, la Partie la plus diligente peut avoir recours au Centre
International d'Expertise de la Chambre de Commerce Internationale conformément au
règlement d'expertise technique de celle-ci. L'expert désigné par ce Centre, qui devra s'exprimer
en français et en anglais, devra être d'une nationalité différente des Parties. Les Parties
s'engagent à accepter la décision de l'expert. Les frais d'expertise seront supportés à parts
égales par les Parties au litige.

Article vingt neuf : Règlement à l'amiable / Arbitrage

29.1 : Règlement à l'amiable :

Tout différend découlant du présent Contrat, relatif à son exécution ou à son interprétation
pourrait être réglé à l'amiable entre les Parties dans un délai de quarante cinq (45) jours à
compter de la notification du différend par la Partie la plus diligente à l'autre Partie, les Parties
peuvent dans un nouveau délai de dix (10) jours ouvrables choisir de soumettre leur différend à
la médiation dont la durée maximale sera de trois (3) mois à compter de la date de désignation
d'un commun accord du médiateur prorogeable une (1) fois sur accord des Parties.

29.2 : Arbitrage :

A défaut d'un règlement amiable dans les délais prévus dans l'article 29.1 ci-dessus, le différend
sera tranché définitivement par voie d'arbitrage conformément au Règlement d'Arbitrage de la
Chambre de Commerce Internationale (CCI) tel que précisé ci-dessous. F
Le différend sera soumis à un tribunal arbitral constitué de trois (3) arbitres nommés
conformément à ce Règlement. Le président du tribunal arbitral devra être d'une nationalité
différente des Parties au litige. Le lieu d'arbitrage sera Genève (Suisse). La langue utilisée sera
la langue française.

a) La loi et la réglementation applicables seront celles de la législation tunisienne. En
l'absence de dispositions applicables dans ladite législation, les arbitres devront
recourir aux régles et usages applicables dans l'industrie pétrolière et gazière
internationale et aux principes généraux du droit international en la matiére.

b) La sentence arbitrale sera rendue en langue française et anglaise et elle sera
définitive, exécutoire, non susceptible d'appel et pourra être revêtue de l'exequatur par
tout tribunal compétent.

c) Les frais d'arbitrage seront supportés également entre les Partie au litige, sous
réserve de la décision du tribunal arbitral concernant leur répartition.

d) L'introduction d'une procédure d'arbitrage entraîne la suspension des dispositions
contractuelles (à l'exception d'un arrêt de production) en ce qui conceme l'objet du
différend, mais laisse subsister tous autres droits et obligations des Parties au titre du
présent Contrat.

En cas de litige en cours, la présente clause d'arbitrage restera valable même en cas de nullité,
de résiliation, d'annulation ou d'expiration du présent Contrat.

Par le recours à l'arbitrage, les Parties renoncent expressément à toute immunité de juridiction et
d'exécution.

Chacune des Parties au litige se soumet irrévocablement aux Règles de la C.C.Let de ce fait,
renonce irrévocablement à toute action de quelque nature que ce soit qui pourrait être un
obstacle à toute procédure d'arbitrage et à toute procédure pour reconnaître, confirmer,
appliquer ou donner effet à toute sentence arbitrale rendue par le Tribunal d'Arbitrage.

Article trente : Cessions de participation

30.1 Chaque Partie peut librement, sans que l'autre Partie dispose d'un droit de préemption,
céder tout où partie de ses droits et obligations découlant du présent Contrat :

- à une Société Affiliée ou Organisme Affilié tels que définis à l'Article 1 du présent Contrat,

- à tout tiers sous réserve de l'autorisation donnée par l'Autorité Concédante conformément aux
dispositions du Code des Hydrocarbures. Toutefois, le cédant restera conjointement et
solidairement responsable de toutes les obligations de son cessionnaire aux termes du présent
Contrat, jusqu'à ce que ledit cessionnaire devienne Partie à la Convention Particulière.

30.2 Toutefois en cas de cession par une Partie autre qu'ETAP de son taux de participation dans
une Concession d'Exploitation, l'ETAP bénéficie dans le cadre de l'article 55.4 du Code des
Hydrocarbures d'un droit de préemption.

30.3 En cas de cession par ETAP d'une partie ou de tous ses intérêts dans le Permis et/ou une
Concession commune à une tierce partie autre qu'une société détenue totalement par ETAP où
par l'Etat Tunisien, ETAP s'engage à ne pas lui céder ses droits privilégiés, c'est-à-dire les droits
et obligations dévolues spécifiquement à l'ETAP en tant qu'Entreprise Nationale tels que définis
par le Code en vertu de la législation tunisienne y compris le Code des Hydrocarbures, la
Convention et le présent Contrat. De ce fait, l'ETAP obtiendra de la part de la société
cessionnaire l'engagement de:

{i) payer à LA SOCIETE les dépenses de Recherche réalisées sur le Permis et non
encore imputées par LA SOCIETE à toute Concession et non encore amorties par LA we

4 Ÿ
SOCIETE, au prorata des intérêts acquis et ce, dans les soixante (60) jours à compter
de la date d'approbation de la dite cession par l'Autorité Concédante et

(ii) participer, au financement des Opérations de Recherche ultérieures qui pourraient être
réalisées sur le Permis et/ou sur la Concession commune et ce à la hauteur de son
taux de participation.

30.4 En cas de cession par ETAP d'une partie ou de tous ses intérêts dans le Permis et/ou une
Concession commune à une société détenue partiellement par ETAP ou par l'Etat Tunisien,
ETAP gardera ses droits privilégiés, c'est-à-dire les droits et obligations dévolues spécifiquement
à l'ETAP en tant qu'Entreprise Nationale tels que définis par le Code, en vertu de la législation
tunisienne y compris le Code des Hydrocarbures, la Convention et le présent Contrat à hauteur
de son taux de participation dans la société cessionnaire et s'engage à ne pas céder ses droits
privilégiés, sus-mentionnés, à son associé dans ladite société cessionnaire. De ce fait, ledit
associé devra:

{i) payer à LA SOCIETE sa quote-part des dépenses de Recherche réalisées sur le
Permis et non encore imputées par LA SOCIETE à toute Concession et non encore
amorties par LA SOCIETE, au prorata de son pourcentage de participation dans la
société cessionnaire et ce, dans les soixante (60) jours à compter de la date
d'approbation de la dite cession par l'Autorité Concédante et

(ii) participer, à la hauteur de son pourcentage dans la société cessionnaire, au
financement des Opérations de Recherche ultérieures qui pourraient être réalisées sur
le Permis etfou sur la Concession commune et ce à hauteur de son taux de
participation.

Dans les deux cas de cession d'intérêts, un avenant au présent Contrat sera conclu pour que,
notamment, la société cessionnaire devienne partie audit Contrat et ce tel que prévu à l'Article 6
de l'Annexe A : Accord d'Opérations. Il est entendu que ledit avenant sera conclu notamment sur
la base des dispositions des présents paragraphes 30.3 et 30.4 s'il y a lieu.

Article trente et un : Modification du Contrat

Les dispositions du présent Contrat ne peuvent être amendées que par avenant conclu entre les
Parties et approuvé par l'Autorité Concédante.

Article trente deux : Entrée en vigueur et durée du Contrat

32.1. Le présent Contrat est conclu dans le cadre de la Convention Particulière relative au
Permis; sa date d'effet est celle de la signature de ladite Convention Particulière.

32.2. Sauf les cas de résiliations prévus à l'Article 27 ci-dessus, les effets du présent Contrat se
prolongeront tant que les Parties détiendront en commun un titre d'Hydrocarbures découlant du
Permis, et que tous les comptes entre les Parties n'auront pas été définitivement apurés. \ Ç

25
Article trente trois : Notifications

Toutes notifications pour les besoins du présent Contrat sont faites par porteur, par écrit (courrier
express, avion, port payé) ou par messages télégraphiques par l'une des Parties à l'autre, aux
adresses suivantes:

Entreprise Tunisienne d'Activites Pétrolières

54 Avenue Mohamed V, 1002 Tunis-Tunisie

A l'attention de Monsieur le Président Directeur Général
Télex: 13877 ETAP

Tel : +216 71 285 300

Fax : +216 71 285 280

YNG Exploration Limited

Rue du Lac Winddermere- Imm. A.M.G, Les Berges du Lac, 1053, Tunis, Tunisie
A l'attention de Monsieur le Directeur

Tel : +216 71 960 950

Fax : +216 71 960 956

En cas de changement d'adresse d'une des Parties, la Partie concernée devra le notifier aux
autres Parties.

Fait à Tunis, le...
En sept (7) exemplaires originaux

Pour l'Entreprise Tup

de l'Enregistrement

Recette el
Actes de St s ter Bureau

\=

ACCORD D'OPERATIONS RELATIF A LA RECHERCHE
ET A L'EXPLOITATION

Entre les sousignés :

L'Entreprise Tunisienne d'Activités Pétrolières, ci-après dénommée « ETAP », dont le siège
est au 54 Avenue Mohamed V, 1002- Tunis-Tunisie, représentée par son Président Directeur
Général, Monsieur Mohamed AKROUT, dûment habilité à cet effet ;

d'une part,

YNG Exploration Limited, ci-après dénommée « YNG Exploration» société établie et régie
selon les lois des Îles Vierges Britanniques, immatriculée au registre du commerce de Tortola
sous le numéro 1682665, dont le siège social est à Akara Building, 24 De Castro Street,
Wickhams Cay 1, Road Town, Tortola, Les Iles Vierges Britanniques et élisant domicile à Rue du
Lac Winddermere - Imm. A.M.G, Les Berges du Lac, 1053 - Tunis, Tunisie représentée par
Monsieur Igor BURKYNSKYY, spécialement mandaté à cet effet :

d'autre part

Il est préalablement exposé ce qui suit :

Dans le cadre du Contrat d'Association auquel est annexé le présent Accord d'Opérations
( Accord ), ETAP et Yng Exploration désirent définir les modalités et conditions de la conduite
des Opérations Pétrolières dans le Permis dit « Permis Araifa » et des Concessions qui en
seraient issues.

Ceci étant exposé, il a été arrêté et convenu ce qui suit :

Article premier : Définitions

Les termes et expressions utilisés dans le présent Accord et qui sont définis par le Contrat
d'Association auront la signification qui leur est attribuée par ledit Contrat,

En outre, aux fins du présent Accord d'Opérations :

1.1. Contrat : signifie le Contrat d'Association conclu entre ETAP et Yng Exploration.

1.2. Taux de Participation : désigne dans le présent Accord relatif au Permis et aux
Concessions d'Exploitation qui en seraient issues, la quote-part pour chacune des Parties des
droits dont elle bénéficie et des obligations qui lui incombent. \, €

27
Article deux : Date d'entrée en vigueur et durée de l'Accord

Le présent Accord entre en vigueur à la date de prise d'effet du Contrat; il restera en vigueur
jusqu'à l'expiration du Permis et ou éventuellement des Concessions en découlant et jusqu'à ce
que tous les comptes aient été définitivement apurés entre les Parties.

Article trois : Objet de l'Accord

Cet Accord a pour objet d'établir les conditions suivant lesquelles les Parties entendent conduire
les Opérations de Recherche, de Développement, d'Exploitation et d'Abandon et de déterminer
les droits, devoirs, obligations et intérêts respectifs des Parties se rapportant à ces opérations.

Article quatre : Opérateur

4.1. L'Opérateur désigné conformément à l'Article 4 paragraphe 3 du Contrat d'Association
consent à agir en tant que tel conformément aux termes et conditions du présent Accord lesquels
s'appliqueront également à tout Opérateur qui pourrait être nommé ultérieurement.

4.2. L'Opérateur aura la charge et la direction des Opérations Pétrolières qui lui seront confiées
en vertu du présent Accord,

4.3. Sous le contrôle du Comité d'Opérations et dans le cadre et en application des dispositions
de l'Article 4 du Contrat d'Association, l'Opérateur détermine le nombre d'employés, leur choix,
leur horaire de travail et leur rémunération. || fixe également les conditions auxquelles, le cas
échéant, les contrats de sous-traitance peuvent être établis.

4.4. L'Opérateur devra conduire ces Opérations Pétrolières diligemment et selon les pratiques de
l'industrie pétrolière internationale et se conformer aux dispositions du Code des Hydrocarbures,
de la Convention Particulière, des lois en vigueur, du Contrat, du présent Accord, de l'Accord
Comptable et des décisions du Comité d'Opérations. Sauf en cas de mauvaise foi ou de faute
lourde, l'Opérateur ne sera pas tenu responsable dans l'exécution de son mandat ou tenu pour
une quelconque inaptitude à produire des Hydrocarbures, pour perte de production, pertes ou
profits ou toute autre conséquence résultant de la perte ou du dommage.

4.5. L'Opérateur prendra pour le compte commun des Parties et à leur frais proportionnellement
à leurs Taux de Participation, les assurances prescrites par la loi ainsi que toute autre assurance
que le Comité d'Opérations jugera utile de souscrire sans préjudice du droit pour chacune des
Parties de s'assurer elle-même.

4.6. L'Opérateur préparera pour le compte de chacune des Parties les documents qui seront
exigés par le Comité d'Opérations notamment :

- les rapports journaliers d'avancement de forages, les diagrammes électriques, les
diagrammes d'analyse de boue et autres études de puits, les enregistrements sismiques,
cartes et interprétations;

- les rapports mensuels précisant la quantité des d'Hydrocarbures produite au cours du
mois ainsi que les quantités d'Hydrocarbures perdues, brûülées ou consommées, de
même que la quantité d'Hydrocarbures livrée à chaque Partie et à l'Autorité Concédante.

L'Opérateur fournira également au Ministère chargé des Hydrocarbures les documents,
échantillons et autres données prévues par la Convention Particulière.

4.7. L'Opérateur peut démissionner de son poste à tout moment sous réserve d'en aviser les
Parties six (6) mois à l'avance. Dans ce cas, les coûts relatifs à la désigantion d'un nouvel
Opérateur et le transfert du mandat de l'Opérateur, seront supportés par les Parties au prorata
de leurs Taux de Participation respectifs. \\_ Ç

28
4.8. Le mandat de l'Opérateur prendra fin sans délai en cas de mise sous administration
judiciaire, de faillite, banqueroute, liquidation judiciaire ou amiable et insolvabilité, déclarée ou
non, de l'Opérateur. Dans ce cas, les Parties autres que l'Opérateur, désigneront, à l'unanimité,
un nouvel Opérateur. Toutefois, dans le cas où l'Opérateur serait la Société Commune prévue à
l'Article 4.3 (d) du Contrat, les Parties désigneront comme nouvel Opérateur, la Partie détenant
le Taux de Participation le plus élevé dans la Concession considérée et n'ayant pas causé, par
défaut de paiement, l'insolvabilité et/ou la faillite de ladite Société Commune ou, si toutes les
Parties le souhaitent, une nouvelle société commune ayant pour actionnaires les Parties autres
que la Partie ayant causé l'insolvabilité et/ou la faillite de l'ancienne Société Commune.

4.9, Chaque Partie aura, à tout moment, le droit :

- d'assister à ses seuls frais et risques aux opérations conduites sur le Permis et
les Concessions en découlant;

- d'obtenir, sur sa demande et à ses frais, copie de toute documentation, autre que
celle prévue au paragraphe 4.06 ainsi que, dans la mesure des surplus
disponibles, des carottes et des coupes.

Article cinq : Programme de travaux et budgets
5.1.

a. L'Opérateur préparera et soumettra au Comité d'Opérations un programme raisonnablement
détaillé des travaux à réaliser ainsi que des budgets correspondants.

b. Ces programmes devront être établis de façon que puissent être remplies dans les délais
requis, les obligations minima des travaux prévues dans le Cahier des Charges.

Chacune des Parties se réserve le droit de proposer, à l'examen du Comité d'Opérations, un
programme de travaux et un budget en remplacement de celui proposé par l'Opérateur.

c. Lesdits programmes et budgets seront préparés et soumis aux Parties concernées au moins
quatre vingt dix (90) jours avant le premier jour de chaque Année et le Comité d'Opérations
se réunira dans les trente (30) jours de la soumission des programmes et budgets pour les
examiner et éventuellement les réviser, les amender et les approuver.

d. L'approbation de l'ensemble des programmes des travaux et budgets ainsi que leurs
révisions ou amendements éventuels seront effectués conformément au Contrat
d'Association et liera toutes les Parties,

5.2. L'Opérateur est autorisé à engager des dépenses dépassant le budget ainsi approuvé, sur
chaque poste budgétaire, dans la limite de dix pour cent (10%) dudit poste, à condition que ces
dépenses n'excèdent pas l'équivalent en dinars tunisiens de cent cinquante mille Dollars
(150.000.$) par poste. Les dépassements supérieurs au dit montant, dûment justifiés, seront
soumis au Comité d'Opérations pour approbation.

En cas d'explosion, incendie, tempête où autre circonstance urgente, l'Opérateur pourra prendre
toutes mesures ou engager toutes dépenses pour y faire face et sauvegarder les vies humaines,
l'environnement et les biens, à charge pour lui d'en informer les Parties par les voies les plus
rapides.

5.3. Sauf dispositions contraires du Contrat, chacune des Parties devra avancer, payer ou
supporter, sur demandes ou états de l'Opérateur, et proportionnellement à son Taux de
Participation, sa part de toutes dépenses pour compte commun, de même que le cas échéant,
les dépenses lui incombant pour compte séparé.

Les modalités et conditions de ces avances ou paiements sont, précisées dans l'Accord
Comptable annexé au Contrat et qui en fait partie intégrante. A (a

29
5.4. À défaut de paiement par une Partie de sa quote-part des dépenses, les autres Parties
feront l'avance du montant impayé et ce, au plus tard vingt (20) jours après la date à laquelle ce
paiement est devenu exigible.

Au cas où il y aurait plusieurs associés, ceux-ci feront l'avance du montant impayé chacun au
prorata de son Taux de Participation.

Toute Partie ayant ainsi payé sera remboursée, capital plus intérêts de retard, par l'Opérateur
dès réception par celui-ci des fonds provenant de la Partie défaillante.

Les montants impayés, majorés d'un intérêt de retard seront réglés par la Partie défaillante à
l'Opérateur.

L'intérêt de retard est calculé au taux annuel du "London Interbank Offered Rate” (LIBOR)
majoré de deux pour cent (2%) et commence à courir à partir de la date de l'exigibilité des
paiements jusqu'à la date du paiement par la Partie défaillante de sa quote-part. Le taux LIBOR
susmentionné sera déterminé par l'Opérateur à la date de la constatation de la défaillance pour
des périodes et des montants comparables à ceux des sommes dues.

En outre et sous réserve des dispositions mentionnées dans les paragraphes ci-dessus, au cas
où le défaut de paiement se prolongerait pendant plus de cent vingt (120) jours à partir de la date
de son exigibilité, l'Opérateur sera en droit de refuser la livraison d'Hydrocarbures à la Partie
défaillante et les Parties non défaillantes pourront disposer de la quote-part de la Partie
défaillante au prorata de leur Taux de Participation. Le refus de livraison d'Hydrocarbures à la
Partie défaillante se prolongera jusqu'au paiement des montants impayés, intérêts compris où
jusqu'à ce que la valeur de sa quote-part d'Hydrocarbures enlevée par les Parties non
défaillantes, couvre lesdits montants.

La Partie défaillante n'aura pas le droit de récupérer en nature sa quote-part d'Hydrocarbures
enlevée par les Parties non défaillantes. Toutefois, dans le cas de force majeure ou dans le cas
de désaccord, en toute bonne foi, avec l'Opérateur concernant les paiements demandés par ce
dernier et après résolution dudit désaccord par un arrangement à l'amiable ou par arbitrage, la
Partie défaillante pourra demander la récupération de sa part d'Hydrocarbures non enlevée par
elle et négociera à cet effet avec les autres Parties, les modalités d'enlèvement.

Enfin, dans le cas où une Partie se trouve en défaillance de paiement de sa quote-part des
dépenses pendant les Opérations de Développement et que la défaillance se prolonge au-delà
de quatre vingt dix (90) jours, les Parties intéressées se rapprocheront et décideront de la suite
du déroulement des Opérations de Développement dans le respect des dispositions du Code
des Hydrocarbures, de la règlementation en vigueur et aux mieux des intérêts des Parties non
défaillantes. Les dispositions citées au présent alinéa s'appliqueront uniquement dans le cas où
la défaillance ne résulterait pas d'un désaccord, en toute bonne foi, avec l'Opérateur concernant
les paiements demandés par ce dernier et après résolution dudit désaccord par un arrangement
à l'amiable où par arbitrage.

Article six : Cession d'intérêt à un tiers

En cas de cession d'intérêts à un tiers, le Contrat sera amendé et complété, le cas échéant, pour
que, notamment, ledit tiers devienne partie audit Contrat.

Article sept : Enlèvement de la production

7.1. Chacune des Parties, proportionnellement à son Taux de Participation, enlèvera à ses frais,
en nature et séparément, sa part d'Hydrocarbures Liquides disponible pour enlèvement produit
dans la zone du Permis et/ou de toute Concession d'Exploitation en découlant, déduction faite de

la quantité d'Hydrocarbures Liquides perdue ou utilisée pour les opérations faisant l'objet de cet
Accord et celle allouée au titre de la Redevance et du marché local. \\_ Ç

30
7.2. Les Parties négocieront en toute bonne foi les termes d'un accord relatif à l'enlèvement et
l'allocation d'Hydrocarbures Liquides. Un tel accord sera conclu sur la base notamment des
dispositions suivantes:

+ La Partie ayant fait des sous-enlèvements aura le droit, dans les limites d'un pourcentage
déterminé de la production d'Hydrocarbures Liquides, d'effectuer les entèvements qu'elle
n'a pu faire au cours des périodes précédentes sans que ces enlèvements puissent
causer un préjudice à l'autre Partie ;

+ Les pénalités applicables à la Partie qui refusera d'enlever ses droits sur la production
disponible au terminal ;

+ L'Opérateur aura la charge de calculer périodiquement les droits de chaque Partie des
Hydrocarbures Liquides disponibles au terminal.

En cas de production de Gaz, les conditions et les modalités de livraison de Gaz seront
conformes au contrat de vente de Gaz relatif à la Concession considérée.

7.3. Les quantités des Hydrocarbures Liquides revenant à l'Autorité Concédante au titre de la
Redevance et du marché local, n'entrent pas en considération dans la détermination de la
position de sous enleveur ou sur enleveur d'ETAP, dans le cas où cette dernière serait désignée
par l'Autorité Concédante pour effectuer les enlèvements desdites quantités pour son compte.

7.4. Dans le cas où ETAP serait désignée par l'Autorité Concédante pour effectuer les achats au
titre du marché local pour son compte, ETAP et LA SOCIETE se rapprocheront pour fixer les
procédures des enlèvements et les modalités de paiement desdits enlèvements et les soumettre
à l'Autorité Concédante pour approbation. Il est entendu que lesdites procédures et modalités
devront être établies en conformité avec les dispositions de l'article 50 du Code des
Hydrocarbures et l'article 52 du Cahier des Charges annexé à la Convention Particulière.

Article huit : Retrait

Après avoir satisfait à ses obligations prévues par la Convention et le Contrat :

Chaque Partie a le droit de se retirer du Permis et/ou de toute Concession en découlant sous
réserve d'en aviser les autres Parties au moins quatre vingt dix jours (90) jours avant la date de
son retrait et de notifier cette décision à l'Autorité Concédante.

Dans ce cas, la Partie qui désire se retirer devra exécuter les obligations découlant ou résultant
pour elle de situations nées ou de décisions prises antérieurement à la date de la notification
précitée. Elle bénéficiera également de tous les droits et avantages qu'impliquent ces situations
ou décisions.

Si une Partie a voté contre un programme de travaux et un budget correspondant et si dans les
quinze (15) jours suivant la date d'approbation de ce programme et budget par le Comité
d'Opérations, elle a notifié aux autres Parties sa décision de se retirer du Permis ou de la (des)
Concession(s) concernée(s) par ce(s) budget(s), elle est automatiquement relevée de l'obligation
de participer à ce programme et de financer le budget correspondant.

Si aucune des Parties intéressées n'accepte de prendre en charge la participation de la Partie
qui se retire dans le délai prévu au présent paragraphe, l'ensemble du Permis ou de la (des)
Concession(s) en découlant sera restitué à l'Autorité Concédante. Les coûts et frais qui
pourraient résulter de cette restitution seront supportés par les Parties, y compris la Partie qui a
notifié sa décision de retrait au prorata de leur Taux de Participation. se Ç

31
Article neuf : Responsabilité des Parties

Les droits, obligations et engagements des Parties en vertu du présent Accord seront propres à
chaque Partie, et non pas conjoints et chacune des Parties sera seule responsable en ce qui
concerne ses propres obligations telles que spécifiées au présent Accord.

Article dix : Force majeure

Les obligations de chacune des Parties ne seront suspendues qu'en cas de force majeure, telle
que définie à l'article 26 du Contrat.

Article onze : Arbitrage

Tout différend découlant du présent Accord d'Opérations sera tranché définitivement
conformément à l'article 29 du Contrat.

Article douze : Election de domicile

Pour l'exécution des présentes et leurs suites, les Parties déclarent faire élection de domicile aux
adresses fixées au Contrat.

Article treize : Prééminence du Contrat

En cas de non-conformité des Drénenien 8, dippsivons avec celles du Contrat, les dispositions du
Contrat prévaudront. gta elle is TS

Enregistré 0 die
ERA
once W
restenel .

Mohamed

Ée Recev eur

32

e \t

ACCORD COMPTABLE

Cet Accord Comptable constitue une annexe au Contrat d'Association, dont il fait partie
intégrante concernant le Permis dit "Permis Araifa" et les Concessions en dérivant, conclu le
même jour entre "ETAP" et " YNG Exploration".

Le présent Accord Comptable a pour but d'établir des méthodes équitables de calcul des
sommes débitées et créditées dans le cadre des Opérations Pétrolières. Les Parties conviennent
que, si l'une quelconque de ces méthodes s'avère injuste ou inéquitable pour l'Opérateur ou les
autres Parties, les Parties se réuniront et s'efforceront en toute bonne foi d'adopter les
changements de méthodes estimées nécessaires pour pallier toute injustice ou iniquité
quelconque.

Article 1 : Dispositions générales

1.1. Définitions :

Les termes utilisés dans le présent Accord Comptable et qui sont définis par le Contrat ou
l'Accord d'Opérations auront la signification qui leur est attribuée par ledit Contrat ou par ledit
Accord d'Opérations.

En outre, aux fins du présent Accord Comptable :

- Le terme "Compte Général" désigne l'ensemble de la comptabilité tenue par l'Opérateur
(aussi bien pour compte séparé que pour compte commun) pour enregistrer toutes les
dépenses et autres opérations comptables des opérations conjointes effectuées
conformément aux dispositions du Contrat.

- Le terme "Compte Commun" désigne l'ensemble de la comptabilité tenue par l'Opérateur
pour enregistrer toutes les dépenses et autres opérations comptables relatives aux
opérations communes effectuées dans le Permis et les Concessions en découlant
conformément aux programmes de travaux et budgets approuvés par le Comité
d'Opérations.

- Le terme “Compte Séparé” désigne l'ensemble de la comptabilité tenue par l'Opérateur
pour enregistrer toutes les dépenses et autres opérations comptables relatives aux
Opérations Pétrolières réalisées pour le compte d'une Partie dans le Permis et les
Concessions en découlant telles que prévues dans le Contrat.

- Le terme "Matériel" désigne les biens meubles, y compris l'équipement, les matériels et les
matériaux acquis et détenus pour être utilisés dans les opérations.

1.2. Principes de répartition :

L'Opérateur tiendra le Compte Général de façon que puissent être respectés les principes
énoncés à l'Article 3 du Contrat.

L'Opérateur s'engage à conserver, s'il n'en est pas décidé autrement, toutes les archives
concernant toutes les Opérations Pétrolières selon les prescriptions légales en la matière et à
fournir aux Parties des copies de ces archives à leur demande. vi ç

33
1.3 Application des dispositions 1.4. ; 1.5. et 1.6. :

Les dispositions 1.4, 1.5 et 1.6 n'entreront pas en application pour ETAP tant que LA SOCIETE
assurera seule le financement des Opérations de Recherche et d'Appréciation. Toutefois,
l'Opérateur soumettra semestriellement au Comité d'Opérations prévu à l'Article 4 du Contrat, un
relevé des dépenses faites au titre du Permis.

1.4. Facturations :

Chaque Partie est seule responsable de la tenue de sa propre comptabilité et de la préparation
de ses déclarations fiscales et de ses autres déclarations, sauf exception stipulée par le Contrat.
L'Opérateur fournira aux Parties des relevés et facturations dans la forme voulue pour leur
permettre de remplir lesdites responsabilités.

L'Opérateur facturera aux Parties au plus tard le dernier jour de chaque mois leur quote-part des
dépenses du mois précédent. Ces facturations devront être accompagnées de toutes les pièces
justificatives et des états de tous les débits et crédits du Compte Général, résumés au moyen de
classification appropriée indiquant leur nature et leur destination.

L'Opérateur devra soumettre à l'approbation des Parties les classifications comptables à utiliser
pour la gestion des dépenses.

L'Opérateur devra en outre communiquer aux Parties les procédures relatives à la gestion des
Stocks qu'il se propose de mettre en application.

Le Compte Général sera tenu en Dinars tunisiens par l'Opérateur qui conservera des justificatifs
des dépenses faites en toute autre monnaie et des opérations de change y afférentes, dans le
détail nécessaire pour permettre aux Parties de remplir leurs responsabilités visées ci-dessus.

Les dépenses encourues en devises étrangères seront comptabilisées en Dinars tunisiens au
cours de change moyen interbancaire le jour de paiement tel que publié par la Banque Centrale
de Tunisie ou à défaut la dernière publication de la Banque Centrale de Tunisie.

A l'occasion de la conversion des devises, de la comptabilisation des avances en devises
différentes prévues au paragraphe 1.5 ci-dessous et de toute autre opération de change relative
aux Opérations Pétrolières, les gains et les pertes de changes seront portés à leurs comptes
respectifs au prorata de leur participation, pour autant que ces gains et pertes résultent
d'opérations conjointes.

1.5. Avances et paiements :

L'Opérateur adressera aux Parties trente (30) jours au plus tard avant le début de chaque mois,
un état détaillé des fonds à avancer par les Parties au cours dudit mois, pour couvrir les
paiements à faire au cours dudit mois au titre des Opérations Pétrolières. Ledit état spécifiera la
ou les dates auxquelles lesdits fonds seront requis, et les autres instructions de paiement.
L'Opérateur pourra, si besoin est, adresser aux Parties des appels de fonds supplémentaires
pour faire face à des dépenses qui n'étaient pas prévues au moment de la remise de l'état visé
ci-dessus afférent au mois en cause. Etant entendu qu'il devra prendre les mesures nécessaires
pour que ces appels de fonds supplémentaires soient faits à titre exceptionnel. Il est entendu que
dans tous les cas la date prévue pour le paiement des fonds devra être d'au moins quinze (15)
jours après la date de réception d'un appel de fonds.

Chacune des Parties versera à l'Opérateur les montants ainsi demandés, à la valeur de la date
stipulée dans ledit état, conformément aux instructions données par l'Opérateur.

Si l'avance d'une Partie excède sa quote-part des paiements effectués par l'Opérateur, son
avance suivante sera réduite de manière correspondante. Toutefois, toute Partie pourra
demander que l'excédent dépassant l'équivalent en dinars tunisiens de cinquante mille Dollars
(50.000.$) lui soit remboursé. L'Opérateur devra procéder à ce remboursement dans un délai de
dix (10) jours à compter de la réception de la demande de ladite Partie, \L Ç

34
Si l'avance d'une Partie s'avère inférieure à sa quote-part des paiements effectués par
l'Opérateur au titre d'un mois donné, d'après la facture fournie par l'Opérateur au titre dudit mois
en application du paragraphe 1.4 ci-dessus, l'Opérateur pourra ajouter le montant de
l'insuffisance au prochain état de fonds à avancer visé ci-dessus qu'il adressera à ladite Partie,
ou pourra demander le remboursement dudit montant, auquel cas ladite Partie devra verser ledit
montant à l'Opérateur dans les quinze (15) jours de ladite demande.

1.6. Ajustements et vérifications :

a. Le fait d'effectuer les paiements visés au paragraphe 1.5 ci-dessus, ne préjugera pas le droit
d'une Partie de contester le bien-fondé des factures. Cependant, toutes les factures et états
remis aux Parties par l'Opérateur durant toute Année seront présumés de manière
concluante, être exacts et corrects à l'expiration d'un délai de vingt quatre (24) mois à compter
de la fin de ladite Année, sauf si dans ce délai de vingt quatre (24) mois une Partie les
conteste par écrit et demande à l'Opérateur de procéder à un ajustement. De même, aucun
ajustement favorable à l'Opérateur ne pourra être effectué après l'expiration du délai ci-
dessus. Les dispositions du présent alinéa ne pourront avoir pour effet d'empêcher des
ajustements résultant d'un inventaire du Matériel des biens pour Compte Commun ou pour
Compte Séparé.

b. Vérification des dépenses d'exploitation :

Chaque Partie aura, sur préavis adressé au moins trente (30) jours à l'avance à l'Opérateur, le
droit, à ses propres frais, de vérifier une fois par an le Compte Général et les documents y
afférents pour toute l'Année et cela pendant une période de vingt quatre (24) mois à compter de
la fin de ladite Année ou tout autre délai qui pourrait être convenu d'un commun accord entre les
Parties. L'exercice de ce droit de vérification ne prolongera pas le délai accordé pour contester
les comptes et réclamer leur redressement tel que prévu ci-dessus.

c. Vérification des dépenses de développement :

Chaque Partie aura, sur préavis adressé au moins trente (30) jours à l'avance à l'Opérateur, le
droit, à ses propres frais, de vérifier une fois par an le Compte Général et les documents
afférents aux dépenses de développement. Ce droit devra être exercé dans un délai de vingt
quatre (24) mois à compter de la fin des travaux de développement.

Pour les besoins de la vérification des dépenses, tout développement complémentaire rentre
dans le cadre des dispositions de l'alinéa (b) ci-dessus.

Les Parties s'efforceront dans la mesure du possible de procéder à de telles vérifications,
conjointement ou simultanément, pour gêner le moins possible l'Opérateur. Sous réserve de
l'approbation préalable des Parties, le coût de toute vérification ou examen comptable du
Compte Général effectué au profit de toutes les Parties, sera imputable au Compte Général.

d. Vérification par ETAP des dépenses de Recherche:

Suivant la notification de participation d'ETAP à une Découverte Economiquement Exploitable,
YNG Exploration établira et adressera à ETAP une facture globale concernant sa quote-part des
dépenses de Recherche et d'Appréciation, imputables à la Concession considérée. ETAP
dispose d'un délai de vingt quatre (24) mois à compter de la date de réception de la facture
globale ci-dessus mentionnée, pour procéder à des vérifications.

Passé ce délai, ladite facture sera considérée comme acceptée. Au cas où ETAP procéderait
aux vérifications citées ci-dessus, elle sera tenue de remettre un rapport sur les résultats
desdites vérifications dans un délai de trois (3) mois suivant la fin de ces opérations. L'Opérateur
devra répondre dans les trois (3) mois qui suivent.

En cas de divergence sur les résultats desdites vérifications, les Parties se rencontreront pour

arriver à un accord. En cas de maintien de divergence, les Parties désigneront, d'un commun |

accord, un expert indépendant pour trancher le différend. A défaut d'accord sur la désignation de de
Le,

35 F
l'expert, dans les trente (30) jours qui suivent la date de la constatation de la divergence, la
Partie la plus diligente pourra recourir à l'arbitrage conformément aux dispositions de l'Article 29
du Contrat.

Article 2 : Coût et dépenses imputables au Compte Général

L'Opérateur imputera dans les limites du budget au Compte Général tous les coûts et dépenses
encourus dans la conduite des Opérations Pétrolières. Ces coûts et dépenses incluront, sans
que cette énumération ne soit limitative

2.1. Coût du personnel et des dépenses connexes :

Les salaires et les appointements du personnel de l'Opérateur et de ses Sociétés Affiliées qui est
directement engagé dans la conduite et la gestion des Opérations Pétrolières, ainsi que les
charges sociales, les allocations habituelles, les dépenses du personnel connexes prises en
charge par l'Opérateur conformément à la pratique habituelle et les impôts et charges sociales
afférents à ce personnel et supportés par l'Opérateur. Etant entendu que les tarifs unitaires de
rémunération par catégorie de personnel, doivent être approuvés au préalable par le Comité
d'Opérations.

2.2. Matériel :

a. Le Coût du Matériel acheté ou fourni par l'Opérateur pour être utilisé dans les Opérations
Pétrolières tel que précisé à l'Article 3 ci-dessous;

b. Les frais de transport du Matériel et les autres frais y afférents, tels que l'expédition,
l'emballage, le stockage sur les quais, le fret par voie de terre, le fret aérien et le fret maritime
ainsi que le déchargement à l'arrivée.

2.3. Frais de déplacement du personnel :

a. Les frais de transport et de déplacement du personnel, requis pour la conduite des Opérations
Pétrolières.

b. Les frais de déplacement vers la Tunisie du personnel affecté de manière permanente ou
temporaire aux Opérations Pétrolières ainsi que les frais de déplacement du personnel en
provenance de la Tunisie, sauf quand l'employé est réaffecté à une autre opération de
l'Opérateur ailleurs que dans la ville du pays de provenance. Ces frais incluront le transport
des familles du personnel et de leurs biens et effets ménagers ainsi que tous leurs autres frais
de déplacement et de réaménagement pris à sa charge par l'Opérateur.

2.4. Prestations :

a. Le coût des prestations fournies sous contrat et des autres prestations fournies par des tiers
(y compris, sans limitations, les consultants), autres que celui imputé en vertu du paragraphe
2.7 ci-dessous.

b. Le coût des prestations techniques, administratives, juridiques, d'approvisionnement et
comptables, effectuées par les Sociétés Affiliés de l'Opérateur au profit direct des Opérations
Pétrolières. Ces prestations seront facturées au coût réel selon des modalités à fixer d'un
commun accord.

c. Le loyer de l'équipement et des installations fournis par une ou plusieurs Parties, ledit loyer
devant être fixé à des taux en rapport avec les charges d'amortissement et d'entretien et
autres charges connexes supportées pour ledit équipement ou installations par la Partie en
cause mais ne devant pas exéder ceux qui sont couramment appliqués dans la région des
opérations. Lesdits taux devront être agrées par le Comité d'Opérations. Te F

36

2.5. Dommages et pertes :

a. Tous les frais et dépenses nécessaires à la réparation ou au remplacement des biens pour
Compte Commun où pour Compte Séparé à la suite des dommages ou pertes dus à
l'incendie, l'éruption, la tempête, le vol, l'accident ou toute autre cause en dehors du contrôle
de l'Opérateur. L'Opérateur devra notifier, aussitôt que possible, aux Parties par écrit les
dommages ou pertes excédant l'équivalent en dinars tunisiens de cent mille Dollars (100
000,00 $) dans chaque cas.

b. L'Opérateur doit notifier, aussitôt que possible et au plus tard dans les huit (8) jours ouvrables,
tout événement susceptible d'engendrer un sinistre lié aux activités entreprises en vertu du
Contrat.

L'Opérateur doit tenir, pour chaque Concession, un registre des incidents et fournir aux Co-
Titulaires, dans les meilleurs délais, les rapports techniques de l'incident ainsi que des
réparations ou remplacements des biens endommagés et les dossiers financiers suite aux
préjudices subis.

c. La déclaration de sinistre ou d'incident doit notamment comporter les éléments suivants :

- La date de survenance de l'incident :

+ dommages matériels de toute nature sur les installations de Production, de traitement et
de stockage;

+ événements accidentels sur les puits (perte de contrôle, intervention fishing,
sidetrack.…);

+ dommages aux tiers et notamment tous événements liés à la pollution.
- Les circonstances de l'incident;
- L'estimation préliminaire des pertes ou dommages;
- La date prévisible des réparations.
2.6. Assurances et règlement des sinistres :

a. Les primes d'assurances prises par l'Opérateur en vertu du paragraphe 22.2.c. du Contrat ;
étant entendu que les Parties ne bénéficiant pas de cette assurance ne participeront pas aux
frais de celle-ci.

b. Les sommes reçues d'un assureur en règlement d'un sinistre seront créditées au Compte
Général; étant entendu que les Parties ne bénéficiant pas de l'assurance en cause ne
bénéficient pas de ces règlements.

c. Les dépenses encourues pour le réglement de toutes pertes, réclamations, dommages,
jugements et toute autre dépense de même nature effectuée pour la conduite des Opérations
Pétrolières.

d. L'Opérateur s'engage, dans la mesure du possible, à maintenir à la disposition des experts
des assureurs, les pièces relatives aux sinistres, à faciliter le déroulement de la mission
d'expertise et à fournir toute pièce justificative des dépenses effectuées.
2.7. Frais de justice :
Tous les frais et dépenses relatifs à la conduite, l'examen et la conclusion de litiges ou
réclamations survenant du fait des Opérations Pétrolières ou nécessaires à la protection ou la
récupération de biens pour Compte Commun ou pour Compte Séparé, y compris, sans que cette
énumération soit limitative, les honoraires d'hommes de loi, les frais de justice, les frais
d'instruction ou de recherches de preuves et les montants payés en conclusion où règlement
desdits litiges ou réclamations. \ €

Fs

37
2.8. Impôts et Taxes :

Tous les impôts et taxes (à l'exception de l'impôt sur les bénéfices, de la Redevance et de la
Redevance de Prestations Douanières frappant l'exportation des Hydrocarbures), droits et
impositions gouvernementales de quelque nature que ce soit.

2.9. Bureaux, camps et installations diverses :

Les frais de fonctionnement et d'entretien de tous bureaux, camps, entrepôts, logements et
autres installations servant directement et exclusivement aux Opérations Pétrolières seront
imputés au Compte Général.

Si lesdits bureaux, camps, entrepôts, logements et installations sont aussi utilisés pour d'autres
activités que lesdites Opérations Pétrolières, les frais susvisés seront répartis chaque mois au
prorata de leur utilisation durant le mois en question selon des modalités à définir d'un commun
accord,

2.10. Frais généraux et d'assistance générale :

Ces frais représentent une participation aux frais du siège, de l'Opérateur et de ses Sociétés
Affiliées, afférents aux services administratifs, juridiques, comptables, financiers, fiscaux,
d'achats, des relations avec le personnel, d'informatique, pour assurer la bonne marche des
Opérations Pétrolières et qui ne sont autrement imputables au Compte Général en vertu des
dispositions de l'alinéa 2.4 (B) ci-dessus.

Le montant de cette participation sera calculé au moyen des taux qui seront fixés annuellement
par le Comité d'Opérations qui examinera chaque fin d'Année le programme de travaux et le
budget correspondant pour l'Année suivante.

Lesdits taux seront variables selon la nature des opérations à réaliser et le niveau de dépenses à
engager pour l'Année en question.

Ilest entendu que les taux annuels applicables ne doivent en aucun cas dépasser :
(i) Phase Exploration / Appréciation :
2,5 % des dépenses annuelles d'exploration et d'appréciation avec un plafond annuel de
deux cent cinquante mille Dollars (250 000 $).
(ii) Phase Développement :

2.0 % des dépenses annuelles de développement jusqu'à un montant des dix (10)
premiers millions de Dollars.

1,5 % des dépenses annuelles de développement pour un montant compris entre dix
(10) millions et quinze (15) millions de Dollars

1,0 % des dépenses annuelles de développement pour un montant compris entre quinze
(15) millions et vingt cinq (25) millions de Dollars.

0,5 % des dépenses annuelles de développement pour un montant dépassant vingt cinq
(25) millions de Dollars.

Il est entendu que pour tout projet de développement, un plafond annuel de cinq cent
mille Dollars (500 000 $) ne doit pas être dépassé.

(iii) Phase Exploitation :

1% des dépenses annuelles d'exploitation avec un plafond annuel de cent mille Dollars

(100 000 $)._\\ Ç

38
Article 3 : Matériel

3.1. Acquisitions :

a. Le Matériel acheté sera imputé à son prix de revient. Ce prix inclura le transport, l'assurance
et tout frais dûment justifiés.

b. Avec l'accord préalable du Comité d'Opérations :

- Le Matériel neuf non utilisé et en excellent état (catégorie 1), provenant des stocks
de l'Opérateur ou de ses Sociétés Affiliées ou de leurs autres opérations, sera
évalué au prix de revient neuf fixé conformément à l'alinéa A ci-dessus.

- Le Matériel en bon état (catégorie 2), c'est-à-dire le Matériel qui a été utilisé mais en
bon état de service, capable d'être réutilisé sans être reconditionné, sera évalué à
juste prix dont la détermination sera faite sur la base des données fournies par
l'Opérateur.

- Le Matériel qui ne pourra être classé ni en catégorie 1, ni en catégorie 2, sera
évalué en fonction de l'utilisation qui pourra en être faite.

3.2. Garantie du matériel :

L'Opérateur ne garantit pas le Matériel fourni au-delà de la garantie donnée par le fournisseur ou
le fabricant de ce Matériel. En cas de Matériel défectueux, le Compte Général ne sera crédité
que dans la mesure où l'Opérateur aura reçu du fournisseur un avoir correspondant et pour
l'obtention duquel il devra engager toute la démarche nécessaire.

L'Opérateur garantit néanmoins le bon fonctionnement du Matériel transféré de ses stocks
conformément à l'Article 3.1 paragraphe b ci-dessus.

En tout état de cause, l'Opérateur veillera à ce que le Matériel acquis pour le compte des Parties
dans le cadre de l'Association bénéficie de toutes les garanties requises par une utilisation
conforme aux normes admises.

3.3. Dispositions du surplus :

a. L'Opérateur n'aura aucune obligation d'acheter l'intérêt détenu par toute Partie dans tout
surplus de matériel neuf ou non.

b. L'Opérateur aura le droit de vendre ou de se défaire de tout surplus de Matériel, à condition
d'en avertir les autres Parties et d'obtenir leur accord pour toute transaction dont le montant
dépasse l'équivalent en dinars tunisiens de cinquante mille Dollars (50.000.$).

c. Le produit net de toute vente de Matériel devra être crédité au Compte Général.
3.4. inventaires :

a. Des inventaires de tout le Matériel normalement soumis à ce contrôle dans l'Industrie
Pétrolière Internationale devront être effectués périodiquement, au moins une fois par an, par
l'Opérateur selon les directives du Comité d'Opérations. L'Opérateur devra notifier aux Parties
par écrit, trente (30) jours à l'avance, son intention de procéder audits inventaires de manière à
permettre aux Parties d'être représentées lors de l'inventaire. Le défaut de représentation d'une
Partie à un inventaire engagera ladite Partie à accepter l'inventaire.

b. L'inventaire devra être rapproché du Compte Général et une liste des excédents et des
manquants sera fournie aux Parties avec des commentaires appropriés.

Le Compte Général sera ajusté des excédents et des manquants agréés par le Comité
d'Opérations. \L (a

39
c. Il est expressément convenu que les inventaires désignés au paragraphe (a) ci-dessus
porteront également sur les immobilisations constituant le patrimoine des Parties dont
l'Opérateur a la garde.

Article 4 : Cession d'immobilisations

4.1. Pour l'application des Articles 13 et 14 du Contrat, seront considérées comme
immobilisations les catégories de dépenses mentionnées à l'Article 109.2 du Code des
Hydrocarbures, à savoir :

- les dépenses de prospection et de recherche:
- les frais de forage et d'essais non compensés:
- les coûts d'abandon d'un forage;

- les coûts de forage et d'essais de puits non productifs d'Hydrocarbures Liquides
ou d'Hydrocarbures gazeux en quantités commercialisables;

- les frais du premier établissement relatifs à l'organisation et à la mise en marche
des Opérations Pétrolières.

Etant entendu que ces dépenses devront avoir été imputées suivant les règles de l'article 1.4 et
de l'article 2 du présent Accord Comptable et seront exprimées au fur et à mesure de leur
imputation en Dollars afin de déterminer les montants en Dollars à régler à LA SOCIETE. Pour la
conversion en Dollars, on utilisera le cours de change moyen interbancaire du mois de
comptabilisation tel que publié par la Banque Centrale de Tunisie.

4.2. Les sommes dues à LA SOCIETE par ETAP au titre des dispositions des Articles 13.2 et
14.2. du Contrat sont payées par échéances semestrielles, telles que mentionnées aux dits
Articles dans l'ordre chronologique dans lequel elles ont été enregistrées dans le Compte
Général. Le paiement est effectué sur la base d'une note de débit semestrielle de paiement;
chaque note de débit semestrielle sera déduite de la facture globale mentionnée à l'Article 1.6 du
présent Accord Comptable. Toute note de débit devra indiquer la valeur de la quote-part ETAP
de la production réservée au remboursement visé aux Articles 13.2 et 14.2 du Contrat.

Pour l'établissement de la dite note du débit, l'Opérateur adresse à ETAP, dans les 15 premiers
jours suivant le semestre considéré, un état détaillé des enlèvements de la quote-part d'ETAP de
la production provenant de la Concession considérée au cours du semestre écoulé. Le paiement
interviendra dans les 45 jours à compter de la date de réception de la note de débit à ETAP. Le
prix de valorisation de la quote-part d'ETAP de la production réservée au remboursement visé ci-
dessus sera le prix de vente normal tel que prévu par le Code des Hydrocarbures réalisé par
ETAP, moyen pondéré pour le semestre écoulé. Le prix de vente réalisé par ETAP sera
communiqué par elle à LA SOCIETE dans les 15 jours ouvrables suivants la fin du semestre
écoulé.

Les données ainsi communiquées sont réputées acceptées par les Parties si elles ne sont pas
contestées par La SOCIETE.

Etant entendu que si aucun enlèvement n'est effectué durant le semestre écoulé ou si
l'enlèvement ou les enlèvements est (sont) destiné(s) à la Société Tunisienne de l'Industrie de
Raffinage (STIR), la valorisation de la quote-part de la production destinée au remboursement
sera faite sur la base du prix du mois durant lequel l'enlèvement a eu lieu et determiné par la
Direction Générale de l'Energie (DGE) ou en cas de plusieurs enlèvements destinés à la STIR, le
prix moyen pondéré des prix mensuels déterminés par la DGE et dans le cas où aucun
enlèvelement n'est effectué durant le semestre considéré, le prix moyen des prix mensuels
déterminés par la DGE. ve F
Dans ce cas, le paiement de la note de débit interviendra dans les 45 jours suivant sa réception

par ETAP.

Les remboursements effectués par ETAP au titre du présent paragraphe seront considérés
comme des avances et ce dans l'attente des opérations d'audit.

Article 5 : Prééminence du Contrat

En cas de non-conformité des présentes dispositions avec celles du Contrat, les dispositions du

Contrat prévaudront.

Pour l'Entreprise Tunisienne

41

Fait à Tunis, le . =
En sept (7) exemplaires originaux

XNG Exploration Limited
o D

jte de l'Enregistrement
pe 1er Bureau-TUNIS

Enregistré ü |

des

Le:...8..HRP.

Quittance N°.

Enregistrement N
lo
ANNEXE C

ACCORD ENTRE LES ACTIONNAIRES

Cet accord constitue une Annexe du Contrat d'Association, dont il fait partie intégrante
concernant les Concessions d'Exploitation issues du Permis de Recherche « Araifa » conclu le
même jour entre ETAP et YNG Exploration.

Ilest convenu ce qui suit :
Article premier :

En conformité avec le Contrat d'Association, ETAP et YNG Exploration constitueront une société
commune (La Société Commune ) de droit tunisien, chargée d'assurer le rôle d'Opérateur
conformément à l'Article 4.3.d) du Contrat d'Association. Le nom de la Société Commune, dont le
siège sera à Tunis, sera convenu d'un commun accord entre YNG Exploration et l'ETAP. La
Société Commune aura pour objet d'exercer le rôle d'Opérateur pour l'Exploitation, le transport
depuis le(s) champ(s) jusqu'aux installations de traitement des Hydrocarbures Liquides ou
gazeux le(s)quel(s) champ(s) est/sont couvert(s) par la ou les Concession(s) et pour laquelle ou
lesquelles l'ETAP aura exercé son option de participer dans le cadre du Code des
Hydrocarbures, de la Convention et du Contrat d'Association. Il est entendu que la Société
Commune ne sera ni titulaire d'une Concession découlant du Permis Araïfa, ni propriétaire des
Hydrocarbures Liquides ou gazeux provenant de ces Concessions. Cependant, les actions
devront être détenues, à tout moment, par ETAP et YNG Exploration.

Article deux :
Le capital initial de la Société Commune sera déterminé d'un commun accord. L'ETAP et YNG
Exploration participeront au capital de la Société Commune dans les proportions suivantes:
ETAP : Cinquante pour cent (50%),
YNG Exploration: Cinquante pour cent (50%).

Sous réserve des dispositions du paragraphe ci-dessus, le capital sera réparti par moitié en deux
catégorie d'actions nominatives : Les actions A et les actions B.

Les actions de catégorie A étant détenues par ETAP, ses représentants, successeurs ou
cessionnaires, et les actions de catégorie B étant détenues par YNG Exploration, ses
représentants, successeurs ou cessionnaires.

Article trois : Avances de fonds

Comme il est stipulé dans le Contrat d'Association et à l'Annexe B (Accord Comptable), la
Société Commune travaillera sans perte et sans profit, les Parties au Contrat d'Association lui
font les avances de fonds dont elle a besoin pour l'exécution de ses activités suivant les
principes établis dans le Contrat d'Association et à son Annexe B (Accord Comptable).

Article quatre : Statuts et organes sociaux

4.1. Les statuts de la Société Commune seront élaborés en temps opportun par accord mutuel

des Parties. K Ç

42
4.2. Assemblées Générales :

Le quorum de présence sera de deux (2) représentants au moins de chaque catégorie
d'actionnaires ayant une procuration/pouvoir leur permettant de voter. Les décisions seront
prises à la majorité des voix des actionnaires présents et représentés.

4.3. Conseil d'Administration :

Le Conseil d'Administration sera composé de quatre (4) Administrateurs. Les Administrateurs
seront nommés par l'Assemblée Générale, deux (2) sur proposition d'ETAP, représentant les
actions À, deux (2) sur proposition de YNG Exploration Limited représentant les actions B.

Pour le premier mandat, le Conseil d'Administration sera présidé par un Président choisi parmi
les Administrateurs représentants les actions A et un Vice-Président choisi parmi les
Administrateurs représentants les actions B et ce pour une période de trois (3) ans à l'issue de
laquelle, le Président sera choisi parmi les Administrateurs représentants les actions B et le Vice-
Président choisi parmi les Administrateurs représentants les actions A et ainsi de suite tous les
trois (3) ans. Ainsi l'alternance sera appliquée.

Le Conseil désignera un Directeur Général et un Directeur Général Adjoint.

Pour le premier mandat, le Directeur Général est désigné sur proposition des Administrateurs
représenant les actions B, tandis que le Directeur Général Adjoint est désigné sur proposition
des Administrateurs représentant les actions A et ce pour une période de trois (3) ans à l'issue
de laquelle, le Directeur Général sera désigné sur proposition des Administrateurs représentant
les actions A tandis que celle du Directeur Général Adjoint sera désigné par les Administrateurs
représentant les actions B et ainsi de suite tous les trois (3) ans. Ainsi l'alternance sera
appliquée.

Le Conseil d'Administration déterminera les pouvoirs du Directeur Général et du Directeur
Général Adjoint.

Toutes les décisions relatives aux opérations, autorisations, engagements, appprobations et
autres actions similaires devront porter la double signature du Directeur Général et du Directeur
Général Adjoint.

Le Directeur Général et le Directeur Général Adjoint sont appelés à appliquer ensemble et en
parfaite harmonie la stratégie et la politique de la Société Commune telles que définies par le
Conseil d'Administration.

4.4 Les décisons prises par la Société Commune, dans le cadre des Opérations Pétrolières, au
niveau de l'Assemblée Générale et/ou du Conseil d'Administration ne devront pas être en
contradiction avec la politique générale et les directives données par le Comité d'Opérations.

Article cinq : Actions et transfert d'actions

5.1. Les actions sont obligatoirement nominatives.

5.2. Un actionnaire ne pourra céder ses actions à une Société Affiliée telle que définie à l'article 1
du Contrat d'Association que si le cessionnaire adhère explicitement au présent Accord et à la
Convention Particulière.

Si la Société Affiliée cessionnaire cessait à un moment donné de remplir les conditions de la
définition de ladite notion de « Société Affiliée » mentionnée ci-dessus, les actions seront
immédiatement retransférées au cédant initial. \ \__ Ç

43
5.3. Toute cession d'actions à un tiers, c'est-à-dire toute personne autre qu'un actionnaire À ou
B, devra préalablement recevoir l'agrément du Conseil d'Administration qui ne pourra refuser de
donner cet agrément que pour des raisons valables et ne sera effective que si le cessionnaire a
explicitement adhéré au Contrat d'Association et à la Convention Particulière.

Article six : Loi applicable

Le présent Accord entre les Actionnaires sera régi et interprété selon la loi tunisienne. Tout
différend au sujet de son interprétation ou de son exécution sera tranché définitivement
conformément à l'article 29 du Contrat.

Article sept : Organisation

La Société Commune travaillera avec un effectif qui sera déterminé par décision du Comité
d'Opérations. Son organigramme ainsi que toute modification de ce dernier sera arrêté par le
Conseil d'Administration.

Article huit : Procédure comptable

Les rapports entre la Société Commune et les partenaires de l'Association dans le domaine
financier et comptable en ce qui concerne les appels de fonds, les états et les facturations, les
imputations au Compte Général seront effectuées sur la base des pourcentages de participations
tels que définis à l'Article 3 paragraphes 1 et 3 du Contrat d'Association.

Article neuf : Contrôle

Les Parties au Contrat d'Association auront le droit de vérifier les comptes et les dossiers de la
Société Commune et ce, sur place. Cette vérification par audit devra être faite dans les délais
définis dans l'Accord Comptable. Afin d'éviter autant que possible la perturbation des services
comptables concernés, les Parties au Contrat d'Association feront leur possible pour regrouper
au maximum les vérifications. Un préavis d'au moins trente (30) jours sera donné préalablement
à l'arrivée des auditeurs.

Article dix : Régimes spéciaux

La Société Commune demandera, en temps opportun, les avantages de toutes natures,
accordés à l'Opérateur par les documents contractuels régissant le Permis de Recherche et les
Concessions d'Exploitation en découlant et ce, conformément aux dispositions de l'article 3 du
Code des Hydrocarbures tel que complété par l'article 2 de la loi n°2002-23 du 14 février 2002.

Article onze : Dispositions diverses

11.1. Les frais de constitution et de mise en place de l'organisation de la Société Commune
seront répartis entre les actionnaires dans la proportion indiquée à l'Article 2 du présent Accord
entre les Actionnaires.

11.2. Les titres des Articles ne pourront en aucun cas affecter ou avoir une influence sur
l'interprétation des dispositions contenues dans lesdits Articles. ke à
Article douze : Durée

La Société Commune continuera à exister jusqu'à l'expiration du Contrat d'Association ou de la
dernière Concession Commune découlant de la Convention particulière.

Fait à Tunis, le... HAB..2018....
En sept (7) exemplaires

Pour l'Entreprise Tunisienne
d'Activités Pétrolià

Mohamed AKROU
Président Directeur Général

45
